                 Case 18-19121-RBR             Doc 724       Filed 06/17/19        Page 1 of 61



        **THIS PLAN HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT**

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                      www.flsb.uscourts.gov

    In re:                                                 Chapter 11

    1 GLOBAL CAPITAL LLC, et al.,1                         Case No. 18-19121-RBR

                        Debtors.                           (Jointly Administered)



   JOINT PLAN OF LIQUIDATION OF 1 GLOBAL CAPITAL LLC AND 1 WEST
CAPITAL LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE PROPOSED BY
THE DEBTORS AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS


       Paul J. Keenan Jr. (Fla. Bar No. 0594687)                 Russell M. Blain (Fla. Bar No. 236314)
          John R. Dodd (Fla. Bar No. 38091)                      Barbara A. Hart (Fla. Bar No. 512036)
            GREENBERG TRAURIG, P.A.                                      STICHTER, RIEDEL,
                  333 S.E. 2nd Avenue                                 BLAIN & POSTLER, P.A.
                      Suite 4400                                     110 East Madison St., Ste. 200
                 Miami, Florida 33131                                      Tampa, FL 33602
              Telephone: (305) 579-0500                               Telephone: (813) 229-0144
                 keenanp@gtlaw.com                                          rblain@srbp.com
                   doddj@gtlaw.com                                          bhart@srbp.com

       Counsel for the Debtors and Debtors-in-                      Counsel for the Official Committee
                      Possession                                        of Unsecured Creditors


Dated: June 17, 2019




1
      The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
      Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
      1250 E. Hallandale Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
      1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 409, Hallandale Beach, FL 33009 (1711). On February
      19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West Collections” with the
      Florida Department of State.
              Case 18-19121-RBR                     Doc 724           Filed 06/17/19              Page 2 of 61


                                              TABLE OF CONTENTS
                                                                                                                                    Page

ARTICLE I: DEFINED TERMS AND RULES OF INTERPRETATION ....................................1
ARTICLE II: CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS...........................15

       Section 2.01 Classification..............................................................................................15
       Section 2.02 Consolidation of Debtors for Purposes of Voting, Confirmation
                    and Distribution .........................................................................................15

ARTICLE III: TREATMENT OF CLAIMS AND EQUITY INTERESTS .................................16

       Section 3.01        General .......................................................................................................16
       Section 3.02        Unclassified Claims ...................................................................................16
       Section 3.03        Voting Classes of Claims against the Debtors ...........................................17
       Section 3.04        Non-Voting Classes of Claims against and Equity Interests in the
                           Debtors .......................................................................................................18

ARTICLE IV: ACCEPTANCE OR REJECTION OF THE PLAN ..............................................21

       Section 4.01        Impaired Classes of Claims Entitled to Vote .............................................21
       Section 4.02        Acceptance by an Impaired Class ..............................................................21
       Section 4.03        Presumed Acceptances by Unimpaired Classes ........................................21
       Section 4.04        Presumed Rejection by Certain Classes .....................................................21
       Section 4.05        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .........21
       Section 4.06        Elimination of Vacant Classes ...................................................................22

ARTICLE V: SETTLEMENTS AND COMPROMISES .............................................................22

       Section 5.01 Compromise and Settlement of Investor Principal Claims ........................22
       Section 5.02 Orders in Aid of Compromise and Settlement ...........................................22

ARTICLE VI: MEANS FOR IMPLEMENTATION OF THE PLAN .........................................22

       Section 6.01        Liquidating Trust .......................................................................................22
       Section 6.02        Liquidating Trust Oversight Committee ....................................................23
       Section 6.03        Funding for the Plan...................................................................................24
       Section 6.04        Funding of Reserves ..................................................................................24
       Section 6.05        Corporate Action ........................................................................................24
       Section 6.06        Directors, Officers and Managers ..............................................................24
       Section 6.07        Debtors’ Professionals ...............................................................................25
       Section 6.08        Effectuating Documents; Further Transactions .........................................25
       Section 6.09        Exemption from Certain Taxes and Fees ...................................................25
       Section 6.10        Assignment of Assigned Investor Claims ..................................................25
       Section 6.11        Preservation, Pursuit and Resolution of Liquidating Trust Actions ..........26
       Section 6.12        Continued Retention of PBYA ..................................................................26
       Section 6.13        The Surviving Debtor(s) Pending the Closing of the Cases ......................27
       Section 6.14        Closing of the Debtors’ Cases....................................................................27
       Section 6.15        Cancellation of Existing Agreements and Existing Stock and/or
                           Membership Interests .................................................................................28

                                                                -i-
                   Case 18-19121-RBR                     Doc 724           Filed 06/17/19             Page 3 of 61


          Section 6.16 Operations of the Debtors Between the Confirmation Date and the
                       Effective Date ............................................................................................28
          Section 6.17 Dissolution of Certain Debtors ..................................................................28
          Section 6.18 Change of Debtors’ Names ........................................................................28
          Section 6.19 Dissolution of the Creditors’ Committee ...................................................28

ARTICLE VII: TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
     LEASES .............................................................................................................................29

          Section 7.01 Executory Contracts and Unexpired Leases ..............................................29
          Section 7.02 Cure of Defaults for Assumed Executory Contracts and Unexpired
                       Leases .........................................................................................................29
          Section 7.03 Claims Based on Rejection of Executory Contracts and Unexpired
                       Leases .........................................................................................................30
          Section 7.04 Modifications, Amendments, Supplements, Restatements, or Other
                       Agreements ................................................................................................31
          Section 7.05 Indemnification Obligations ......................................................................31
          Section 7.06 Insurance Policies ......................................................................................31
          Section 7.07 Reservation of Rights .................................................................................32
          Section 7.08 Merchant Cash Advance Agreements are Not Executory Contracts .........32

ARTICLE VIII: PROVISIONS GOVERNING DISTRIBUTIONS .............................................32

          Section 8.01 Calculation of Amounts to be Distributed .................................................32
          Section 8.02 Rights and Powers of the Debtors and Liquidating Trustee ......................32
          Section 8.03 Delivery of Distributions and Undeliverable or Unclaimed
                       Distributions...............................................................................................34
          Section 8.04 Compliance with Tax Requirements/Allocations ......................................36
          Section 8.05 Claims Paid or Payable by Third Parties ...................................................36

ARTICLE IX: THE LIQUIDATING TRUST ...............................................................................37

          Section 9.01          Liquidating Trust Creation .........................................................................37
          Section 9.02          Purpose of the Liquidating Trust ...............................................................38
          Section 9.03          Transfer of Assets to the Liquidating Trust ...............................................38
          Section 9.04          Tax Treatment of the Liquidating Trust.....................................................39
          Section 9.05          Distribution; Withholding ..........................................................................40
          Section 9.06          Insurance ....................................................................................................40
          Section 9.07          Other Rights and Duties of the Liquidating Trustee ..................................40
          Section 9.08          Disputed Claims Reserve ...........................................................................41
          Section 9.09          Wind-Down................................................................................................41
          Section 9.10          Post-Effective Date Reporting ...................................................................42
          Section 9.11          Termination of the Liquidating Trust and Liquidating Trust
                                Oversight Committee .................................................................................42
          Section 9.12          Transfer of Liquidating Trust Interests ......................................................42
          Section 9.13          Termination of the Liquidating Trustee .....................................................42
          Section 9.14          Exculpation; Indemnification.....................................................................42
          Section 9.15          Release of Liens .........................................................................................43
          Section 9.16          Subordination .............................................................................................43


                                                                    -ii-
                Case 18-19121-RBR                     Doc 724            Filed 06/17/19             Page 4 of 61


ARTICLE X: PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
     AND DISPUTED CLAIMS AND INTERESTS...............................................................43

        Section 10.01        Resolution of Disputed Claims ..................................................................43
        Section 10.02        Disallowance of Claims .............................................................................45
        Section 10.03        Amendments ..............................................................................................45
        Section 10.04        No Post-Petition Interest ............................................................................45

ARTICLE XI: RETENTION OF JURISDICTION.......................................................................45

        Section 11.01 Retention of Jurisdiction ............................................................................45
        Section 11.02 Reserved Rights to Seek Bankruptcy Court Approval ..............................47
        Section 11.03 Failure of the Bankruptcy Court to Exercise Jurisdiction ..........................47

ARTICLE XII: SETTLEMENT, INJUNCTIONS AND EXCULPATIONS ...............................48

        Section 12.01 Compromise and Settlement of Claims, Equity Interests, and
                      Controversies .............................................................................................48
        Section 12.02 Exculpation ................................................................................................48
        Section 12.03 Non-Discharge of Debtors; Property Dealt With by the Plan....................49
        Section 12.04 Injunction ...................................................................................................49
        Section 12.05 Setoffs ........................................................................................................50
        Section 12.06 Term of Injunctions or Stays......................................................................51

ARTICLE XIII: CONDITIONS PRECEDENT TO CONFIRMATION AND
     EFFECTIVENESS OF THE PLAN ..................................................................................51

        Section 13.01        Conditions to Confirmation and Effectiveness ..........................................51
        Section 13.02        Notice of Occurrence of the Effective Date ...............................................52
        Section 13.03        Waiver of Conditions .................................................................................52
        Section 13.04        Consequences of Non-Occurrence of Effective Date ................................52

ARTICLE XIV: MISCELLANEOUS PROVISIONS...................................................................53

        Section 14.01        Administrative Claims ...............................................................................53
        Section 14.02        Modifications and Amendments ................................................................53
        Section 14.03        Severability of Plan Provisions ..................................................................53
        Section 14.04        Successors and Assigns and Binding Effect ..............................................54
        Section 14.05        Revocation, Withdrawal or Non-Consummation ......................................54
        Section 14.06        Plan Supplement ........................................................................................54
        Section 14.07        Continued Confidentiality Obligations ......................................................54
        Section 14.08        Notices .......................................................................................................55
        Section 14.09        Computation of Time .................................................................................55
        Section 14.10        Governing Law ..........................................................................................55
        Section 14.11        Exhibits ......................................................................................................56
        Section 14.12        Conflicts .....................................................................................................56
        Section 14.13        Exemption ..................................................................................................56
        Section 14.14        Substitution of the Liquidating Trust for the Debtors ................................56



                                                                 -iii-
              Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 5 of 61



                                         INTRODUCTION

       1 Global Capital LLC and 1 West Capital LLC, debtors and debtors-in-possession (each, a
“Debtor” and collectively, the “Debtors”), and the Official Committee of Unsecured Creditors
appointed pursuant to Section 1102(a) of the Bankruptcy Code as set forth in that certain Notice
of Appointment of Committee of Unsecured Creditors filed by the U.S. Trustee on September 7,
2018 [ECF No. 138] (the “Creditors’ Committee”; together with the Debtors, the “Plan
Proponents”) hereby propose the following Joint Plan of Liquidation pursuant to Section 1121 of
the Bankruptcy Code for the resolution of the outstanding Claims (defined below) against and
Equity Interests (defined below) in the Debtors.

         Reference is made to the Disclosure Statement (defined below) for a discussion of (i) the
Debtors’ history, businesses and properties, (ii) a summary of this Plan (defined below), and
(iii) certain related matters, including risk factors relating to the consummation of this Plan and
Distributions (defined below) to be made under this Plan.

        Capitalized terms used herein without definition shall have the meanings set forth in Article
I hereof. The Plan Proponents are the proponents of the Plan within the meaning of Section 1129
of the Bankruptcy Code.

     ALL HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN THE
DEBTORS ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
PLAN. SUBJECT TO CERTAIN RESTRICTIONS AND REQUIREMENTS SET FORTH
IN SECTION 1127 OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 3019, AND
THE PLAN, THE PLAN PROPONENTS RESERVE THE RIGHT TO ALTER, AMEND,
MODIFY, REVOKE OR WITHDRAW THE PLAN PRIOR TO ITS SUBSTANTIAL
CONSUMMATION.

                                  ARTICLE I:
                  DEFINED TERMS AND RULES OF INTERPRETATION

        For purposes of the Plan, except as expressly provided herein or unless the context
otherwise requires, (a) all capitalized terms used in the Plan and not otherwise defined in the Plan
shall have the meanings ascribed to them in the Disclosure Statement (or any exhibit hereto or
thereto), (b) any capitalized term used in the Plan that is not defined in the Plan or Disclosure
Statement (or any exhibit hereto or thereto), but is defined in the Bankruptcy Code or the
Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or the
Bankruptcy Rules, as applicable, (c) whenever the context requires, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender, (d) any
reference in the Plan to a contract, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions, (e) any reference in the
Plan to an existing document or exhibit means such document or exhibit as it may be amended,
modified, or supplemented from time to time, (f) unless otherwise specified, all references in the
Plan to sections, articles, schedules, and exhibits are references to sections, articles, schedules, and
              Case 18-19121-RBR          Doc 724       Filed 06/17/19    Page 6 of 61



exhibits of or to the Plan, (g) the words “herein,” “hereof,” “hereto,” “hereunder,” and other words
of similar import refer to the Plan in its entirety rather than to any particular paragraph,
subparagraph, or clause contained in the Plan, (h) captions and headings to articles and sections
are inserted for convenience of reference only and shall not limit or otherwise affect the provisions
hereof or the interpretation of the Plan, and (i) the rules of construction set forth in Section 102 of
the Bankruptcy Code and in the Bankruptcy Rules shall apply.

        1.1     “Administrative Claim” means a Claim for costs and expenses of administration
of these Chapter 11 Cases under Sections 503(b), 507(b) or, if applicable, 1114(e)(2) of the
Bankruptcy Code, including but not limited to: (a) any actual and necessary costs and expenses
incurred after the Petition Date of preserving the Estates and operating the businesses of the
Debtors (including, but not limited to, wages, salaries, commissions for services and payments for
leased equipment and premises) and Claims by Governmental Units for taxes that accrued after
the Petition Date, but excluding Claims in respect of taxes that accrued on or before the Petition
Date unless such taxes are entitled to be treated as administrative claims under the Bankruptcy
Code; (b) Professional Fee Claims and any other compensation for legal, financial, advisory,
accounting and other services and reimbursement of expenses allowed by the Bankruptcy Court
under Sections 328, 330, 331, 363 or 503(b) of the Bankruptcy Code to the extent incurred on or
prior to the Effective Date; (c) all fees and charges assessed against the Estates under Section 1930,
chapter 123 of Title 28 of the United States Code; and (d) any Claims that have been designated
“Administrative Claims” by order of this Court.

        1.2     “Administrative Claims Bar Date” means the date by which Holders of
Administrative Claims shall file with the Claims Agent and serve on the Debtors requests for
payment, in writing, together with supporting documents, substantially complying with the
Bankruptcy Code and the Bankruptcy Rules, which date shall be the forty-fifth (45th) day
following the Effective Date or such earlier date as fixed by the Court; provided that no filing is
required for the following: (i) Administrative Claims Allowed by an order of the Bankruptcy
Court on or before the Effective Date, or (ii) Administrative Claims that are not Disputed and arose
in the ordinary course of business and were paid or are to be paid in accordance with the terms and
conditions of the particular transactions giving rise to such Administrative Claims. The foregoing
shall not apply to Professional Fee Claims, which shall be addressed as set forth in Section 14.02.

       1.3     “Affiliate” means “affiliate” as defined in Section 101(2) of the Bankruptcy Code.

        1.4     “Allowed” means with respect to any Claim (including any Administrative Claim)
or portion thereof (to the extent such Claim is not Disputed or Disallowed) or any Equity Interest
(a) any Claim, proof of which (i) was Filed with the Bankruptcy Court or its duly appointed claims
agent, (ii) was deemed filed pursuant to Section 1111(a) of the Bankruptcy Code, or (iii) by a Final
Order, was not required to be Filed; (b) any Claim or Equity Interest that has been, or hereafter is,
listed in the Schedules as liquidated in an amount other than zero or unknown and which is not
Disputed or contingent (or as to which the applicable Proof of Claim has been withdrawn or
Disallowed); (c) any Claim or Equity Interest which has been allowed (whether in whole or in
part) by a Final Order (but only to the extent so allowed), and, in the case of (a) and (b) above, as
to which no objection to the allowance thereof, or action to subordinate, avoid, classify, dispute,
disallow, reclassify, expunge, estimate or otherwise limit recovery with respect thereto, has been
Filed within the applicable period of limitation fixed by the Plan, the Bankruptcy Code, the


                                                 -2-
              Case 18-19121-RBR          Doc 724       Filed 06/17/19    Page 7 of 61



Bankruptcy Rules or a Final Order; (d) (i) any Investor Principal Claim in the amount set forth on
the Ballot received by the Holder of such Claim, but only if such Holder is not a Disputing
Claimant or Prepetition Party, and (ii) any other Claim or Equity Interest allowed under or pursuant
to the terms of the Plan; (e) any Claim arising from the recovery of property under Sections 550
or 553 of the Bankruptcy Code which has been allowed in accordance with Section 503(h) of the
Bankruptcy Code; (f) a Claim in respect of an Executory Contract or Unexpired Lease that either
(i) is not a Disputed Claim or (ii) has been allowed by a Final Order, in either case only if a Proof
of Claim has been Filed or has otherwise been deemed Filed under applicable law; or (g) which is
a Professional Fee Claim for which a fee award amount has been approved by order of the
Bankruptcy Court; provided, however, that Claims or Equity Interests allowed solely for the
purpose of voting to accept or reject the Plan pursuant to an order of the Bankruptcy Court shall
not be considered “Allowed” hereunder.

      1.5     “Assets” means any and all rights, title, and interests of the Debtors in property of
whatever type or nature.

        1.6     “Assignable Claims” means all Causes of Action that an Investor has against any
Person or Entity and that are related in any way to the Debtors, the Debtors’ businesses, their
predecessors, their respective affiliates, or any Prepetition Parties, including but not limited to (a)
all Causes of Action based on, arising out of, or related to the marketing, sale, and entry into any
Memorandum of Indebtedness; (b) all Causes of Action for unlawful dividend, fraudulent
conveyance, fraudulent transfer, voidable transaction, or other avoidance claims under state or
federal law; (c) all Causes of Action based on, arising out of, or related to the misrepresentation of
any of the Debtors’ financial information, business operations, or related internal controls; and (d)
all Causes of Action based on, arising out of, or related to any failure to disclose, or actual or
attempted cover up or obfuscation of, any of the conduct described in the Disclosure Statement,
including in respect of any alleged fraud.

       1.7    “Assigned Investor Claims” means those Assignable Claims assigned to the
Liquidating Trust by Assigning Claimants.

       1.8     “Assigning Claimants” means those Investors that elect on their Ballots to assign
their Assignable Claims to the Liquidating Trust.

       1.9     “Assigning Claimants Enhancement Multiplier” means three percent (3%).

        1.10 “Available Trust Cash” means the net Cash in the Liquidating Trust available for
Distribution following payment of (i) all U.S. Trustee Fee Claims, (ii) Allowed Administrative
Claims, (iii) Allowed Priority Claims, (iv) Allowed Secured Claims (if applicable), (v) the
Disputed Claims Reserve, (vi) reserves established in accordance with Sections 1.40 and 6.04 of
the Plan, and (vii) costs of administration of the Liquidating Trust.

        1.11 “Avoidance Actions” means any and all Causes of Action and the proceeds thereof
(other than those that are released or dismissed as part of and pursuant to the Plan) which a trustee,
debtor-in-possession, the estate or other appropriate party in interest may assert under
Sections 502(d), 510, 541, 542, 543, 544, 545, 547, 548, 549, 550, 551, or 553 of the Bankruptcy
Code or under related state or federal statutes and common law, including fraudulent transfer laws



                                                 -3-
             Case 18-19121-RBR          Doc 724       Filed 06/17/19   Page 8 of 61



(whether or not litigation is commenced to prosecute such Causes of Action) and including a
Debtor’s rights of setoff, recoupment, contribution, reimbursement, subrogation or indemnity(as
those terms are defined by the non-bankruptcy law of any relevant jurisdiction) and any other
indirect claim of any kind whatsoever, whenever and wherever arising or asserted.

        1.12 “Ballot” means each of the ballot forms distributed to each Holder of a Claim
entitled to vote to accept or reject this Plan.

        1.13 “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101-
1532, as in effect on the Petition Date, together with all subsequent amendments and modifications
thereto that are made applicable to these Chapter 11 Cases.

        1.14 “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Florida or such other court as may have jurisdiction over these Chapter 11 Cases or any
aspect thereof.

        1.15 “Bankruptcy Rules” means (i) the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended and promulgated under Section 2075 of Title 28 of the
United States Code, (ii) the applicable Federal Rules of Civil Procedure, as amended and
promulgated under Section 2072 of Title 28 of the United States Code, (iii) the applicable Local
Rules of Bankruptcy Practice and Procedure for the Bankruptcy Court, and (iv) any standing orders
governing practice and procedure issued by the Bankruptcy Court, each as in effect on the Petition
Date, together with all amendments and modifications thereto that were subsequently made
applicable to these Chapter 11 Cases or proceedings therein, as the case may be.

       1.16 “Bar Date” means (a) December 4, 2018 as to any Claim that is not an
Administrative Claim, an Investor Claim or a Claim asserted by a Governmental Unit, (b) January
23, 2019 as to any Claim asserted by a Governmental Unit, (c) March 7, 2019 as to any Investor
Claim, and (d) for any Administrative Claim, the applicable Administrative Claims Bar Date;
provided that Professional Fee Claims shall be Filed in accordance with Section 14.02 of the Plan.

        1.17 “Business Day” means any day, excluding Saturdays, Sundays, or “legal holidays”
(as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open for business in Fort
Lauderdale, Florida.

       1.18 “Cash or $” means legal tender of the United States of America including bank
deposits, checks and cash equivalents.

        1.19 “Causes of Action” means any and all actions, causes of action, claims, rights,
defenses, liabilities, obligations, executions, choses in action, controversies, rights (including
rights to legal remedies, rights to equitable remedies, rights to payment), suits, debts, damages,
judgments, remedies, demands, setoffs, defenses, recoupments, crossclaims, counterclaims, third-
party claims, indemnity claims, contribution claims or any other claims whatsoever, whether
known or unknown, reduced to judgment or not reduced to judgment, liquidated or unliquidated,
fixed or contingent, matured or unmatured, disputed or undisputed, secured or unsecured, choate
or inchoate, existing or hereafter arising, suspected or unsuspected, foreseen or unforeseen, and
whether asserted or assertable directly, indirectly or derivatively, at law, in equity or otherwise.



                                                -4-
                Case 18-19121-RBR       Doc 724       Filed 06/17/19   Page 9 of 61



        1.20 “Chapter 11 Cases” means the chapter 11 cases commenced by the Debtors and
jointly administered under case number 18-19121-RBR in the Bankruptcy Court.

        1.21 “Claim” or “Claims” means a claim or claims against any of the Debtors, as such
term is defined in Section 101(5) of the Bankruptcy Code.

       1.22 “Claims Agent” means the Debtors’ court-appointed claims agent, Epiq Corporate
Restructuring, LLC.

        1.23 “Claims Objection Deadline” means the date that is ninety (90) days after the
Effective Date or such later date as may be extended upon request by the Liquidating Trustee and
order of the Bankruptcy Court after notice and a hearing to the Entities on the master service list
maintained in accordance with Local Rule 2002-1(H).

         1.24    “Claims Register” means the official register of Claims maintained by the Claims
Agent.

       1.25 “Class” means a category of Holders of Claims or Equity Interests pursuant to
Section 1122(a) of the Bankruptcy Code, as described in Articles II and III of the Plan.

      1.26 “Confirmation” means the entry of the Confirmation Order on the docket of these
Chapter 11 Cases, subject to all conditions specified having been (a) satisfied, or (b) waived.

       1.27 “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of these Chapter 11 Cases, within the meaning of Bankruptcy
Rules 5003 and 9021.

       1.28 “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
consider Confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

       1.29 “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to, among others, Section 1129 of the Bankruptcy Code.

         1.30    “Creditor” means any Holder of a Claim against any Debtor or its Estate.

         1.31    “Creditors’ Committee” has the meaning ascribed to it in the Introduction to this
Plan.

       1.32 “Cure” means the Distribution of Cash, or such other property as may be agreed
upon by the parties or ordered by the Bankruptcy Court, with respect to the assumption or
assumption and assignment of an Executory Contract or Unexpired Lease, pursuant to Bankruptcy
Code Section 365(b), in an amount equal to all unpaid monetary obligations, without interest, or
such other amount as may be agreed upon by the parties, under such Executory Contract or
Unexpired Lease, to the extent such obligations are enforceable under the Bankruptcy Code and
applicable bankruptcy law.




                                                -5-
              Case 18-19121-RBR        Doc 724        Filed 06/17/19   Page 10 of 61



        1.33 “D&O Policy” means all liability insurance policies covering directors, managers,
members, trustees, and officers maintained or held by any Debtor at any time on or prior to the
Effective Date.

       1.34    “Debtors” has the meaning ascribed to it in the Introduction.

        1.35 “Disallowed” means, with respect to any Claim, Equity Interest or portion thereof,
any Claim against or Equity Interest in the Debtors which: (i) has been disallowed, in whole or
part, by a Final Order; (ii) has been withdrawn by agreement of the Holder thereof and the
applicable Debtor, in whole or in part; (iii) has been withdrawn, in whole or in part, by the Holder
thereof; (iv) if listed in the Schedules as zero or as Disputed, contingent or unliquidated and in
respect of which a Proof of Claim has not been Filed or deemed Filed pursuant to the Plan, the
Bankruptcy Code or any Final Order or other applicable law in a liquidated non-contingent
amount; (v) has been reclassified, expunged, subordinated or estimated to the extent that such
reclassification, expungement, subordination or estimation results in a reduction in the Filed
amount of any Proof of Claim; (vi) is evidenced by a Proof of Claim which has been Filed, or
which has been deemed to be Filed under applicable law or order of the Bankruptcy Court or which
is required to be Filed by order of the Bankruptcy Court but as to which such Proof of Claim was
not properly Filed; (vii) is unenforceable to the extent provided in Section 502(b) of the
Bankruptcy Code; (viii) where the holder of a Claim or Equity Interest is a Person or Entity from
which property is recoverable under Sections 542, 543, 550, or 553 of the Bankruptcy Code or that
is a transferee of a transfer avoidable under Sections 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, unless such Person, Entity or transferee has paid the amount, or
turned over any such property, for which such Person, Entity or transferee is liable under
Section 522(i), 542, 543, 550, or 553 of the Bankruptcy Code; or (ix) is for reimbursement or
contribution that is contingent as of the time of allowance or disallowance of such Claim or Equity
Interest. In each case, a Disallowed Claim or Equity Interest is Disallowed only to the extent of
disallowance, withdrawal, reclassification, expungement, subordination or estimation.

       1.36 “Disclosure Statement” means the disclosure statement for the Plan approved by
the Bankruptcy Court on [●], 2019, as amended, supplemented or modified from time to time,
describing the Plan, which is prepared and distributed in accordance with, among others, Sections
1125, 1126(b) and 1145 of the Bankruptcy Code, Bankruptcy Rule 3018 and other applicable law.

       1.37 “Disclosure Statement Order” means the Order entered by the Bankruptcy Court
and dated [●], 2019 approving the Disclosure Statement as containing adequate information within
the meaning of Section 1125 of the Bankruptcy Code and approving solicitation procedures in
connection with Confirmation of the Plan.

        1.38 “Disputed” means with respect to any Claim or any portion thereof (a) as to which
the Debtors or the Liquidating Trustee, as applicable, or any other party in interest, has Filed an
objection or sought to subordinate by the Claims Objection Deadline, and such objection has not
been withdrawn or overruled by a Final Order; (b) that is listed on the Debtors’ Schedules as
disputed, contingent or unliquidated and as to which no Proof of Claim has been Filed in a non-
contingent and liquidated amount; (c) asserted by a Disputing Claimant, a Prepetition Party or an
Insider; or (d) that is a tort claim.



                                                -6-
               Case 18-19121-RBR       Doc 724        Filed 06/17/19   Page 11 of 61



        1.39 “Disputed Claim Amount” means (a) if a liquidated amount is set forth in the
Proof of Claim relating to a Disputed Claim, (i) the liquidated amount or any portion thereof set
forth in the Proof of Claim relating to the Disputed Claim, (ii) an amount agreed to by the Debtors
or the Liquidating Trustee, as applicable, and the Holder of such Disputed Claim, or (iii) if a
request for estimation is Filed by any party, then the amount at which such Disputed Claim is
estimated by the Bankruptcy Court; (b) if no liquidated amount is set forth in the Proof of Claim
relating to a Disputed Claim, then (i) an amount agreed to by the Debtors or the Liquidating
Trustee, as applicable, and the Holder of such Disputed Claim, (ii) the amount estimated by the
Bankruptcy Court with respect to such Disputed Claim, or (iii) in the event the Holder of such
Disputed Claim does not timely seek estimation, zero; (c) if the Disputed Claim was listed on the
Schedules as unliquidated, contingent or disputed and no Proof of Claim was Filed, or deemed to
have been Filed, as applicable, and the Claim has not been resolved by written agreement of the
parties or an order of the Bankruptcy Court, then zero; or (d) notwithstanding anything herein to
the contrary, if the Disputed Claim is (i) asserted by an Insider or a Prepetition Party, or (ii) the
subject of a request to subordinate the Disputed Claim or to disallow such Claim under Section
502(e) of the Bankruptcy Code, and such Claim has not been resolved by written agreement of the
parties or an order of the Bankruptcy Court, then zero.

         1.40 “Disputed Claims Reserve” means a Cash reserve sufficient to pay a Pro Rata
Share to all Disputed Claim Amounts, which shall be maintained by the Liquidating Trustee and
which may be funded with a Cash portion of the Liquidating Trust Assets for distribution to
Holders of Disputed Claims to the extent such Disputed Claims become Allowed Claims. The
initial amount of the Disputed Claims Reserve shall be agreed to on the Effective Date by the Plan
Proponents. Thereafter, the Disputed Claims Reserve shall be determined by the Liquidating
Trustee in consultation with the Liquidating Trust Oversight Committee, provided that the
Liquidating Trustee may request the Bankruptcy Court to determine the appropriate amount of the
Disputed Claims Reserve.

       1.41 “Disputing Claimant” means a Holder of an Investor Principal Claim that has
disputed the amount set forth on such Holder’s Ballot by checking the “dispute” box in accordance
with the procedures set forth in the Disclosure Statement Order and applicable Ballot until such
dispute is resolved by a compromise and settlement or Final Order.

       1.42     “Dissolving Debtors” means all Debtors other than the Surviving Debtor.

       1.43 “Distribution” means any distribution pursuant to the Plan to Holders of Allowed
Claims or Liquidating Trust Beneficiaries.

        1.44    “Distribution Date” means the date on which a Distribution is made pursuant to
this Plan.

       1.45 “Distribution Record Date” means the date established for determining the
Holders of Claims entitled to Distributions pursuant to the Plan, which shall be the Confirmation
Date.

        1.46    “District Court” means the United States District Court for the Southern District
of Florida.



                                                -7-
               Case 18-19121-RBR         Doc 724        Filed 06/17/19    Page 12 of 61



       1.47 “Effective Date” means the first Business Day following the date on which all
conditions to consummation set forth in Section 13.01 of the Plan have been satisfied or, if capable
of being duly and expressly waived, as provided in Section 13.03 of the Plan, any conditions to
the occurrence of consummation set forth in the Plan has been satisfied or waived.

      1.48 “Entity” shall have the meaning ascribed to such term in Section 101(15) of the
Bankruptcy Code.

        1.49 “Equity Interests” means the legal interests, equitable interests, contractual
interests, equity interests or ownership interests, or other rights of any Person or Entity in any of
the Debtors including all capital stock, stock certificates, common stock, preferred stock,
partnership interests, limited liability company or membership interests, rights, treasury stock,
options, warrants, contingent warrants, convertible or exchangeable securities, investment
securities, subscriptions or other agreements and contractual rights to acquire or obtain such an
interest or share in any of the Debtors, membership interests, partnership interests in the Debtors’
stock appreciation rights, conversion rights, repurchase rights, redemption rights, dividend rights,
preemptive rights, subscription rights and liquidation preferences, puts, calls, awards or
commitments of any character whatsoever relating to any such equity, common stock, preferred
stock, ownership interests or other shares of capital stock of the Debtors or obligating any of the
Debtors to issue, transfer or sell any shares of capital stock whether or not certificated, transferable,
voting or denominated “stock” or a similar security.

      1.50 “Estate(s)” means the estates of each of the Debtors created by Section 541 of the
Bankruptcy Code upon the commencement of these Chapter 11 Cases on the Petition Date.

        1.51 “Exculpated Parties” means, collectively, (a) the Debtors; (b) the managers,
directors, officers and employees of the Debtors serving after the Petition Date; (c) the Debtors’
Professionals; (d) the Creditors’ Committee and its members (solely in their capacity as members
of the Creditors’ Committee and not in their individual capacities); (e) the Creditors’ Committee’s
Professionals; and (f) in respect of (b)-(e) each of their respective Related Parties, provided that
the Persons or Entities listed in this clause (f) shall not include any Prepetition Party.

        1.52 “Executory Contract” means a contract to which any of the Debtors is a party that
is subject to assumption or rejection under Section 365 of the Bankruptcy Code.

        1.53    “Federal Judgment Rate” means the interest rate set forth in 28 U.S.C. § 1961.

       1.54 “File, Filed or Filing” means, respectively, file, filed, or filing with the Bankruptcy
Court or its authorized designee in these Chapter 11 Cases.

        1.55 “Final Order” means an order, ruling, judgment, the operation or effect of a
judgment or other decree issued and entered by the Bankruptcy Court or by any state or other
federal court or other court of competent jurisdiction which has not been reversed, vacated, stayed,
modified or amended and as to which (i) the time to appeal or petition for review, rehearing,
certiorari, re-argument or retrial has expired and as to which no appeal or petition for review,
rehearing, certiorari, reargument or retrial is pending or (ii) any appeal or petition for review,
rehearing, certiorari, reargument or retrial has been finally decided and no further appeal or petition
for review, rehearing, certiorari, reargument or retrial can be taken or granted; provided, however,


                                                  -8-
              Case 18-19121-RBR        Doc 724        Filed 06/17/19   Page 13 of 61



that the possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules, may be filed with respect to such order or
judgment shall not cause such order or judgment not to be a Final Order.

         1.56 “General Unsecured Claim” means a Claim arising prior to the Petition Date
against the Debtors, including any Claim arising from the rejection of an Executory Contract or
Unexpired Lease, that is not (i) a Secured Claim; (ii) a Priority Tax Claim; (iii) an Other Priority
Claim; (iv) an Investor Unsecured Claim; (v) a Subordinate Claim; (vi) an Intercompany Claim,
or (vii) for avoidance of doubt, an Administrative Claim.

        1.57 “Governmental Unit” means all governmental units, which shall include all
entities defined in Section 101 (27) of the Bankruptcy Code, including such entities that hold a
Claim arising from prepetition tax years or periods or prepetition transactions to which a Debtor
was a party.

        1.58 “Holder” or “Holders” means the legal or beneficial holder of a Claim or Equity
Interest (and, when used in conjunction with a Class or type of Claim or Equity Interest, means a
Holder of a Claim or Equity Interest in such Class or of such type).

       1.59 “Impaired” means, when used with reference to a Claim or Equity Interest, a Claim
or Equity Interest that is impaired within the meaning of Section 1124 of the Bankruptcy Code.

       1.60    “Impaired Class” means a Class of Claims or Equity Interests that are Impaired.

        1.61 “Indemnification Obligations” means all obligations of the Debtors as provided
in the Debtors’ certificates of formation or incorporation, bylaws or other organization documents,
board resolutions, employment contracts, applicable law or other agreements as of the Petition
Date to indemnify, defend, reimburse, exculpate, advance fees and expenses to, or limit the liability
of, members, managers, directors, officers, employees, attorneys, other professionals and agents
of the Debtors and their Affiliates who were in place as of the Petition Date, against any Claims
or Causes of Action whether direct or derivative, liquidated or unliquidated, foreseen or
unforeseen, asserted or unasserted, without prejudice to any parties rights to object to any such
claim for Indemnification Obligations.

       1.62 “Initial Distribution Date” means the date on which the Liquidating Trustee
makes initial Distributions to Holders of Allowed Claims pursuant to the Plan, which date shall be
as soon as reasonably practicable following the date that is thirty (30) days from Effective Date.

       1.63    “Insider” means “insider” as defined in Section 101(31) of the Bankruptcy Code.

       1.64    “Insider Claims” means any Claim held by an Insider against a Debtor.

       1.65    “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

       1.66 “Investor” means a Person or Entity that entered into a Memorandum of
Indebtedness with any Debtor.




                                                -9-
              Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 14 of 61



       1.67 “Investor Other Claim” means the portion of an Investor Unsecured Claim in
excess of the Investor Principal Claim applicable to such claim, including interest, fees, damages
and other costs included as part of an Investor Unsecured Claim.

       1.68 “Investor Principal Claim” means the original principal amount, without regard
to any rollovers, of an Investor Unsecured Claim minus the aggregate amount of all payments
received by such claimant prepetition from the Debtors on account of such claim.

       1.69 “Investor Unsecured Claim” means any Claim of an Investor arising under a
Memorandum of Indebtedness with any Debtor, including any such Claim that is contingent,
Disputed or unliquidated.

       1.70    “IRA” means an Individual Retirement Account.

         1.71 “Lien” means, with respect to any asset or property (or the rents, revenues, income,
profits or proceeds therefrom), and in each case, whether the same is consensual or nonconsensual
or arises by contract, operation of law, legal process or otherwise: (a) any and all mortgages or
hypothecation to secure payment of a debt or performance of an obligation, liens, pledges,
attachments, charges, leases evidencing a capitalizable lease obligation, conditional sale or other
title retention agreement, or other security interest or encumbrance or other legally cognizable
security devices of any kind in respect of any asset or property, or upon the rents, revenues, income,
profits or proceeds therefrom; or (b) any arrangement, express or implied, under which any
property is transferred, sequestered or otherwise identified for the purpose of subjecting or making
available the same for the payment of debt or performance of any other obligation in priority to
the payment of Unsecured Claims; provided, however, that a lien that has or may be avoided
pursuant to any Avoidance Action shall not constitute a lien hereunder.

       1.72 “Liquidating Trust” means the trust to be established on the Effective Date in
accordance with this Plan.

       1.73 “Liquidating Trust Actions” means, collectively, all Avoidance Actions, all
Causes of Action held by the Debtors or the Estates, and all Causes of Action that are assigned to
the Liquidating Trust, including the Assigned Investor Claims.

        1.74 “Liquidating Trust Agreement” means the agreement governing, among other
things, the retention and duties of the Liquidating Trustee as described therein, which shall be in
form and substance materially consistent with the Plan and otherwise agreeable to the Plan
Proponents, and included as an exhibit to the Disclosure Statement.

       1.75 “Liquidating Trust Assets” means, in the aggregate, all of the assets of the Debtors
and their Estates existing as of the Effective Date (after giving effect to all Distributions required
to be made on or prior to the Effective Date, if any), the Liquidating Trust Actions including the
Assigned Investor Claims, Receiver Contributed Recoveries, SEC Contributed Recoveries, and
any other assets transferred to the Liquidating Trust; provided, however, the Liquidating Trust
Assets shall not include any Claims or Causes of Action expressly released or exculpated pursuant
to Article XII hereof. Notwithstanding anything in the Plan to the contrary, the Debtors’
Professionals’ documents shall not be transferred to the Liquidating Trust and shall not be



                                                -10-
                Case 18-19121-RBR       Doc 724     Filed 06/17/19     Page 15 of 61



Liquidating Trust Assets, but shall be made available to the Liquidating Trustee or its counsel upon
request.

        1.76 “Liquidating Trust Beneficiary” means a beneficial Holder of a Liquidating Trust
Interest. Liquidating Trust Interests are to be distributed to Holders of Allowed Class 4A Claims
and Allowed Class 4B Claims.

        1.77 “Liquidating Trust Indemnified Parties” means the Liquidating Trust, the
Liquidating Trust Oversight Committee, and their respective Related Parties, each solely in their
respective capacity as such.

       1.78 “Liquidating Trust Interest” means a beneficial interest in the Liquidating Trust,
which interest shall be uncertificated and shall not be assignable or transferable except (i) upon
death of a Holder of a Liquidating Trust Interest or by operation of law and (ii) in accordance with
the provisions of the Liquidating Trust Agreement.

       1.79     “Liquidating Trust Oversight Committee” has the meaning provided in
Section 6.02 of the Plan.

        1.80 “Liquidating Trustee” means initially James S. Cassel and any successor thereto
selected in accordance with the Liquidating Trust Agreement, to act as liquidating trustee as
provided in the Plan and the Liquidating Trust Agreement solely in its capacity as such.

         1.81    “Main Case” shall have the meaning set forth in Section 6.14 of the Plan.

       1.82 “Memorandum of Indebtedness” means a contract or other instrument generally
but not exclusively styled as a “Memorandum of Indebtedness” and any of its addendums,
amendments, modifications, supplements and other related documents pursuant to which an
investment in a Debtor was made, including Master Participation Agreements.

        1.83 “Non-Compensatory Penalty Claim” means any Claim, secured or unsecured, for
any fine, penalty or forfeiture, or for multiple, exemplary or punitive damages, to the extent such
fine, penalty, forfeiture or damages are not compensatory for actual pecuniary loss suffered by the
Holder of such Claim, provided that, for avoidance of doubt, the SEC Claim is not a Non-
Compensatory Penalty Claim.

        1.84 “Other Priority Claims” means any and all Allowed Claims accorded priority in
right of payment under Section 507(a) of the Bankruptcy Code, other than an Administrative Claim
or Priority Tax Claim.

         1.85    “Other Secured Claims” means any Secured Claim, other than a Secured Tax
Claim.

         1.86 “PBYA” means the law firm of Perlman, Bajandas, Yevoli & Albright, P.L., special
litigation counsel to the Debtors.

         1.87    “Person” shall have the meaning provided in Section 101(41) of the Bankruptcy
Code.


                                                -11-
                 Case 18-19121-RBR      Doc 724      Filed 06/17/19     Page 16 of 61



        1.88 “Petition Date” means July 27, 2018, the date on which the Debtors Filed their
petitions for relief commencing these Chapter 11 Cases.

       1.89 “Plan” means this joint plan of liquidation under chapter 11 of the Bankruptcy
Code, as it may be altered, amended, modified or supplemented from time to time including in
accordance with its terms and the Bankruptcy Code or the Bankruptcy Rules.

          1.90    “Plan Proponents” has the meaning ascribed to such term in the Introduction.

          1.91    “Plan Supplement” means the supplement to the Plan to be Filed as provided for
herein.

       1.92 “Prepetition Party” means any (i) prepetition Insider of any of the Debtors, (ii)
non-debtor Affiliate of a Debtor or Insider of any such non-debtor Affiliate, (iii) employee of a
Debtor terminated prepetition, and (iv) Entity (including but limited to any “broker,” agent,
salesperson, consultant, affiliated entity, professional, professional firm, attorney, law firm,
accountant, accounting firm, Dale Ledbetter, Jan D. Atlas, and Carl Ruderman) involved in any
way in the entry into any Memorandum of Indebtedness by a Debtor or Investor before the Petition
Date and an Insider or employee of such Entity. For clarity, the Prepetition Parties shall not include
any Professional retained by the Debtors after the Petition Date.

       1.93 “Priority Tax Claim” means any and all Claims of a Governmental Unit of the
kind specified in Section 507(a)(8) of the Bankruptcy Code.

      1.94 “Plan Transaction” means any transaction described in, approved by,
contemplated by or necessary to effectuate the Plan.

        1.95 “Privileged Documents” means all documents and communications maintained by
the Debtors and the Creditors’ Committee subject to attorney-client, work product, or common
interest privilege claims.

       1.96 “Professional” means any professional employed in these Chapter 11 Cases
pursuant to Bankruptcy Code Sections 327, 328, 1103, 105(a), 363(c) or other order of the
Bankruptcy Court.

       1.97 “Professional Fee Claim” means a Claim of a Professional for compensation for
services rendered or reimbursement of costs, expenses, or other charges incurred after the Petition
Date and on or before the Effective Date.

       1.98 “Proof of Claim” means a proof of a Claim Filed with the Bankruptcy Court or the
Claims Agent in these Chapter 11 Cases.

        1.99 “Pro Rata Share” means with respect to any Distribution to a Class of Claims
(including Liquidating Trust Beneficiaries on account of Class 4A Claims and Class 4B Claims)
under the Plan, the ratio (expressed as a percentage) of the amount of an Allowed Claim in such
Class to the aggregate amount of all Allowed Claims plus the Disputed Claim Amount of all
Disputed Claims that are Disputed in the same Class; provided, that to the extent any Disputed
Claims are not Allowed by the Bankruptcy Court in whole or in part, the Pro Rata Share of all


                                                -12-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 17 of 61



Allowed Claims in such Class shall be adjusted to take into account the Disputed Claim Amount
that are Disputed (or portion thereof) associated with the Disputed Claim that was not Allowed.

       1.100 “Related Parties” means, collectively, all of the respective accountants, agents,
assigns, attorneys, bankers, consultants, directors, employees, executors, financial advisors,
investment bankers, managers, members, officers, partners, predecessors, principals, professional
persons, representatives, and successors of the reference Person or Entity.

       1.101 “Receiver” means Jon A. Sale, in his capacity as receiver in the Receivership or
any successor.

        1.102 “Receiver Contributed Recoveries” means any Cash or other property of the
Receivership that the Receiver may, from time to time, contribute and transfer to the Liquidating
Trust on account of the Receivership Claims pursuant to an order of the District Court in the SEC
Action.

        1.103 “Receivership” means the receivership in the SEC Action over the Receivership
Entities.

      1.104 “Receivership Claims” means any claims of the Debtors against any of the
Receivership Entities.

      1.105 “Receivership Entities” means Bright Smile Financing, LLC, BRR Block Inc.,
Digi South, LLC, Ganador Enterprises, LLC, Media Pay, LLC, Pay Now Direct, LLC, the
Ruderman Family Trust and the Bright Smile Trust.

        1.106 “Schedules” means the schedules of assets and liabilities, schedules of Executory
Contracts and Unexpired Leases and statements of financial affairs Filed by the Debtors pursuant
to Section 521 of the Bankruptcy Code and in substantial accordance with the Official Bankruptcy
Forms, as the same may have been amended, modified or supplemented from time to time.

       1.107 “SEC” means the U.S. Securities and Exchange Commission.

     1.108 “SEC Action” means the civil action styled as Securities and Exchange
Commission v. Carl Ruderman, et al., 18-CV-61991 BB (S.D. Fla.), pending in the District Court.

      1.109 “SEC Claim” means the Claim of SEC proof of which was Filed under Proof of
Claim Numbers 2650, 2651, 10873, and 10874.

        1.110 “SEC Contributed Recoveries” means Cash or other property recovered by the
SEC in actions or threatened actions against Persons or Entities related in any way to the Debtors,
the Receivership Entities, their respective predecessors, or their respective Affiliates, that the SEC
elects and is authorized to contribute and transfer to the Liquidating Trust.

        1.111 “Section 510(b) Claims” means a claim against the Debtors arising from rescission
of a purchase or sale of a security of the Debtors or an affiliate of the Debtors, for damages arising
from the purchase or sale of such a security, or for reimbursement or contribution allowed under



                                                -13-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 18 of 61



Section 502 of the Bankruptcy Code on account of such a claim, provided that, for avoidance of
doubt, Section 510(b) Claims do not include Investor Unsecured Claims.

        1.112 “Secured Claim” means a Claim that is secured by a Lien that is not subject to
avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
applicable state law, on property in which the Estate has an interest, or a Claim that is subject to
setoff under Section 553 of the Bankruptcy Code; to the extent of the value of the Holder’s interest
in the Estate’s interest in such property or to the extent of the amount subject to setoff, as
applicable; as determined by a Final Order pursuant to Section 506(a) of the Bankruptcy Code, or
in the case of setoff, pursuant to Section 553 of the Bankruptcy Code, or in either case as otherwise
agreed upon in writing by the Liquidating Trust and the Holder of such Claim. If the amount of
any Claim exceeds the value of the Holder’s interest in the Estate’s interest in property or the
amount subject to setoff, it shall be treated as a General Unsecured Claim.

        1.113 “Secured Tax Claim” means a Secured Claim that, absent its secured status, would
be entitled to priority in right of payment under Section 507(a)(8) of the Bankruptcy Code. For
avoidance of doubt, Secured Tax Claim does not include any penalty except as provided under
Section 507(a)(8)(G) of the Bankruptcy Code.

       1.114 “Subordinated Claim” means any Insider Claim, Non-Compensatory Penalty
Claim, and any other Claim against any of the Debtors that is subordinated pursuant to applicable
law (other than Section 510(b) of the Bankruptcy Code), including Section 510(a) or 510(c) of the
Bankruptcy Code.

       1.115 “Substantial Contribution Claims” means a Claim under Sections 503(b)(3) or
503(b)(4) of the Bankruptcy Code.

       1.116 “Surviving Debtor” means a Debtor for so long as the Liquidating Trustee
determines such entity must be maintained.

       1.117 “Unexpired Lease” means a lease of non-residential real property to which any of
the Debtors is a party that is subject to assumption or rejection under Section 365 of the Bankruptcy
Code.

       1.118 “Unimpaired” means Claims that are unimpaired within the meaning of Section
1124 of the Bankruptcy Code.

       1.119 “Unimpaired Class” means a Class containing Unimpaired Claims.

       1.120 “Unsecured Claim” means a Claim arising prior to the Petition Date against any
of the Debtors that is neither a Secured Claim nor entitled to priority under Section 507 of the
Bankruptcy Code or any order of the Bankruptcy Court.

        1.121 “U.S. Trustee” means the Office of the United States Trustee for the Southern
District of Florida.

        1.122 “U.S. Trustee Fee Claims” means fees arising under 28 U.S.C. § 1930(a)(6) of
Title 28 of the United States Code with respect to these Chapter 11 Cases.


                                                -14-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 19 of 61



       1.123 “Voluntary Petitions” means the voluntary petitions for relief under chapter 11 of
the Bankruptcy Code Filed by 1 Global Capital LLC and 1 West Capital LLC, which were
executed on the Petition Date, respectively, by Steven A. Schwartz, as the authorized
representative of 1 Global Capital LLC, and Darice Lang, as the authorized representative for 1
West Capital LLC.

       1.124 “Voting Deadline” means the date and time by which all Ballots to accept or reject
the Plan must be received in order to be counted, as set forth by the Disclosure Statement Order.

         1.125 “Website” has the meaning ascribed to such term in Section 14.07 of the Plan.

                                  ARTICLE II:
                CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

Section 2.01 Classification

       Claims against the Debtors, other than Administrative Claims, Priority Tax Claims and
U.S. Trustee Fee Claims are classified for all purposes (unless otherwise specified), including
voting and Distribution pursuant to the Plan, as follows:


 Class                      Designation                      Impairment         Entitled to Vote

 1         Secured Tax Claims                                Unimpaired      No (deemed to accept)
 2         Other Secured Claims                              Unimpaired      No (deemed to accept)
 3         Other Priority Claims                             Unimpaired      No (deemed to accept)
 4A        Investor Principal Claims                         Impaired        Yes
 4B        General Unsecured Claims                          Impaired        Yes
 5         Investor Other Claims                             Impaired        No (deemed to reject)
 6         Intercompany Claims                               Impaired        No (deemed to reject)
 7         Subordinated Claims                               Impaired        No (deemed to reject)
 8         Section 510(b) Claims                             Impaired        No (deemed to reject)
 9         Equity Interests in the Debtors                   Impaired        No (deemed to reject)

Section 2.02 Consolidation of Debtors for Purposes of Voting, Confirmation and
             Distribution

         The Plan provides for consolidation of the Estates for purposes of voting, Confirmation,
and making Distributions to the Holders of Allowed Claims under the Plan. Voting on the Plan
shall be counted on a consolidated basis. On the Effective Date, and solely for purposes of voting,
Confirmation and making Distributions to the Holders of Allowed Claims under the Plan (a) all
guarantees of any Debtor of the payment, performance or collection of another Debtor with respect
to Claims against such Debtor shall be eliminated and cancelled; (b) any single obligation of
multiple Debtors shall be treated as a single obligation in the consolidated Chapter 11 Cases; and
(c) all guarantees or other obligations by a Debtor with respect to Claims against one or more of
the other Debtors shall be treated as a single obligation in the consolidated cases. On the Effective
Date, and in accordance with the terms of this Plan and the consolidation of the assets and liabilities


                                                 -15-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 20 of 61



of the Debtors, all Unsecured Claims based upon guaranties of collection, payment or performance
made by a Debtor as to the obligation of another Debtor shall be released and of no further force
and effect. Except as set forth in this Section, such consolidation shall not affect (a) the legal and
corporate structure of the Debtors, or (b) any obligations under any leases or contracts assumed
through the Plan or otherwise after the Petition Date.

        Notwithstanding the consolidation of the Estates for the purposes set forth herein, each
Debtor (and after the Effective Date the Liquidating Trustee) shall pay all U.S. Trustee Fee Claims
on all disbursements, including any Distributions or disbursements made as a result of this Plan,
until the entry of a final decree in these Chapter 11 Cases, dismissal of these Chapter 11 Cases, or
conversion of these Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code.

                                ARTICLE III:
                  TREATMENT OF CLAIMS AND EQUITY INTERESTS

Section 3.01 General

        Pursuant to Section 1122 of the Bankruptcy Code, a Claim or Equity Interest is classified
in a particular Class only to the extent that the Claim or Equity Interest qualifies under the
description of the Class and is classified in a different class to the extent that the Claim or Equity
Interest qualifies under the description of that different Class. A Claim or Equity Interest is placed
in a particular Class for the purposes of receiving Distributions pursuant to the Plan only to the
extent that such Claim or Equity Interest is an Allowed Claim or an Allowed Equity Interest in
that Class and such Claim or Equity Interest has not been paid, released, settled or otherwise
satisfied prior to the Effective Date.

Section 3.02 Unclassified Claims

       (a)     Administrative Claims

        Except for Professional Fee Claims, and except to the extent that any Holder of an Allowed
Administrative Claim has received payment prior to the Effective Date, agrees with the
Liquidating Trustee to different treatment or as otherwise provided for in the Plan, each Holder of
an Allowed Administrative Claim shall receive payment in full, in Cash, on the later of: (i) the
Effective Date if due on or before that date, (ii) the date upon which such Administrative Claim
becomes an Allowed Claim, or (iii) the date on which such payment is due in accordance with the
terms and conditions of the particular transaction giving rise to such Administrative Claim.

       (b)     Professional Fee Claims

       Notwithstanding any other provision of this Plan concerning Administrative Claims, any
Professional seeking an award by the Bankruptcy Court of an Allowed Professional Fee Claim
incurred from the Petition Date through and including the Effective Date (i) shall, no later than
twenty-one (21) days before the Confirmation Hearing, File a final application for allowance of
compensation for services rendered and reimbursement of expenses actually incurred plus an
estimate of additional compensation and expenses to be incurred through and including the
Confirmation Hearing and, no later than the date of the Confirmation Hearing, shall file a
supplement support such estimates; and (ii) shall receive, as soon as reasonably practicable after


                                                -16-
             Case 18-19121-RBR         Doc 724     Filed 06/17/19      Page 21 of 61



such claim is Allowed, on account of such Professional Fee Claim, Cash in an amount equal to the
unpaid amount of such Allowed Professional Fee Claim in accordance with the Order relating to
or allowing any such Professional Fee Claim.

       (c)     Priority Tax Claims

       Except to the extent that an Allowed Priority Tax Claim has been paid prior to the Effective
Date or unless otherwise agreed to by the Debtors or the Liquidating Trustee, as applicable, and
the Holder of an Allowed Priority Tax Claim, each Holder of an Allowed Priority Tax Claim shall
receive on account of such Allowed Priority Tax Claim: (a) Cash equal to the amount of such
Allowed Priority Tax Claim; or (b) as may be agreed between the Holder of such Allowed Priority
Tax Claim and the Debtors or the Liquidating Trustee, as applicable, except to the extent that such
Allowed Priority Claim is already liquidated pursuant to a Final Order of the Bankruptcy Court.

       (d)     U.S. Trustee Fee Claims

       The Debtors or the Liquidating Trustee, as applicable, shall pay all U.S. Trustee Fee Claims
for each quarter (including any fraction thereof) until the Chapter 11 Cases are converted,
dismissed, or closed, whichever occurs first.

       (e)     Substantial Contribution Claims

       No Substantial Contribution Claim shall be Allowed, and any holder of a Substantial
Contribution Claim shall be entitled to no distribution under the Plan on account of any Substantial
Contribution Claim.

Section 3.03 Voting Classes of Claims against the Debtors

       (a)     Investor Principal Claims (collectively, “Class 4A Claims”).

       Classification: Class 4A consists of all Investor Principal Claims against the Debtors.

         Treatment: Each Holder of an Allowed Class 4A Claim shall receive issuance of its Pro
Rata Share of Liquidating Trust Interests on or as soon as reasonably practicable following the
later of: (i) the Effective Date, (ii) the date upon which such Allowed Class 4A Claim becomes an
Allowed Claim, or (iii) such other date as may be agreed upon between the Holder of such Allowed
Class 4A Claim and the Debtors or Liquidating Trustee.

        As set forth more fully in Section 8.03 of the Plan, on a periodic basis, Distributions of
Cash on account of Liquidating Trust Interests shall be made by the Liquidating Trustee. The first
such Cash Distribution to Holders of Liquidating Trust Interests shall occur on the Initial
Distribution Date. On any subsequent Distribution Date, each Holder of a Liquidating Trust
Interest shall receive a Pro Rata Share of Available Trust Cash. For avoidance of doubt, no Holder
of a Class 4A Claim that is a Disputing Claimant shall receive a Cash Distribution.

        Unless a Holder of a Class 4A Claim elects on its Ballot to be a Disputing Claimant, such
Holder shall be deemed to compromise and settle its Investor Principal Claim as set forth in the
Ballot, which shall be such Holder’s Allowed Investor Principal Claim. If a Holder of a Class 4A


                                               -17-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 22 of 61



Claim (i) elects to be a Disputing Claimant and (ii) has not filed a Proof of Claim, then,
notwithstanding the Bar Date, such Holder may, no later than fourteen (14) days from the Voting
Deadline, file a Proof of Claim. If such Holder fails to file a timely Proof of Claim, then,
notwithstanding its election, such Holder’s Investor Principal Claim shall be Allowed as set forth
in its Ballot for all purposes under the Plan.

        Each Holder of a Class 4A Claim may agree, by electing on its Ballot, to assign its
Assignable Claims to the Liquidating Trust, thereby becoming an Assigning Claimant. By electing
such option on its Ballot, the Holder of a Class 4A Claim agrees, subject to the occurrence of the
Effective Date and the formation of the Liquidating Trust, that (i) its Assignable Claims shall,
without further action, be deemed to be assigned to the Liquidating Trust, (ii) it will execute any
documents reasonably requested to memorialize such assignment, and (iii) the Liquidating Trust
may act as the Assigning Claimant’s agent or attorney-in-fact to execute any documents to
memorialize such assignment. Each Assigning Claimant’s Allowed Investor Principal Claim shall
be increased by the Assigning Claimants Enhancement Multiplier.

         Other than Assigned Investor Claims, the treatment of the Class 4A Claims under the Plan
is not intended to and will not reduce, impair, satisfy, limit, or otherwise affect any rights that any
Investor may have against any Person or Entity other than the Debtors.

        Voting: Class 4A Claims are Impaired under the Plan. Holders of Class 4A Claims are
entitled to vote to accept or reject the Plan.

       (b)     General Unsecured Claims (collectively, “Class 4B Claims”).

       Classification: Class 4B consists of all General Unsecured Claims against the Debtors.

          Treatment: Unless such Holder agrees to other treatment (in which event, such other
agreement shall govern), each Holder of an Allowed Class 4B Claim shall receive a Pro Rata Share
of Liquidating Trust Interests on or as soon as reasonably practicable following the later of: (i) the
Effective Date, (ii) the date upon which such Allowed Class 4B Claim becomes an Allowed Claim,
or (iii) such other date as may be agreed upon between the Holder of such Allowed Class 4B Claim
and the Debtors or Liquidating Trustee.

        As set forth more fully in Section 8.03 of the Plan, on a periodic basis, Distributions of
Cash on account of Liquidating Trust Interests shall be made by the Liquidating Trustee. The first
such Cash Distribution to Holders of Liquidating Trust Interests shall occur on the Initial
Distribution Date. On any subsequent Distribution Date, each Holder of a Liquidating Trust
Interest shall receive a Pro Rata Share of Available Trust Cash.

        Voting: Class 4B Claims are Impaired under the Plan. Holders of Class 4B Claims are
entitled to vote to accept or reject the Plan.

Section 3.04 Non-Voting Classes of Claims against and Equity Interests in the Debtors

       (a)     Secured Tax Claims (collectively, “Class 1 Claims”)

       Classification: Class 1 Claims consist of all Secured Tax Claims against the Debtors.


                                                 -18-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 23 of 61



         Treatment: Each Holder of an Allowed Class 1 Claim shall receive, on account of such
Claim, Cash in the amount of such Allowed Secured Tax Claim without interest or premium on or
as soon as reasonably practicable following the later of: (i) the Effective Date if due on or before
that date, (ii) the date upon which such Secured Tax Claim becomes an Allowed Claim, or
(iii) such other date as may be agreed upon between the Holder of such Secured Tax Claim and
the Debtors or the Liquidating Trustee.

        Voting: Class 1 Claims are Unimpaired by the Plan. Holders of Allowed Class 1 Claims
are not entitled to vote to accept or reject the Plan.

       (b)     Other Secured Claims (collectively, “Class 2 Claims”)

       Classification: Class 2 Claims consist of all Other Secured Claims against the Debtors.

         Treatment: Each Holder of an Allowed Class 2 Claim shall receive, on account of such
Claim, at the election of the Debtors or the Liquidating Trustee, as the case may be, (i) return of
the collateral securing the Other Secured Claim in full satisfaction of such claim, or (ii) Cash in
the amount of such Allowed Other Secured Claim without interest or premium on or as soon as
reasonably practicable following the later of: (a) the Effective Date if due on or before that date,
(b) if such Other Secured Claim is a Disputed Claim, within thirty (30) days of the date upon which
such Other Secured Claim becomes an Allowed Claim, or (c) such other date as may be agreed
upon between the Holder of such Other Secured Claim and the Debtors or the Liquidating Trustee.
Although the treatment of each Allowed Class 2 Claim is an obligation of the Liquidating Trust to
the extent not satisfied by the Debtors, no Holder of an Allowed Class 2 Claim shall receive
issuance of a Liquidating Trust Interest or be a Liquidating Trust Beneficiary.

        Voting: Class 2 Claims are Unimpaired by the Plan. Holders of Allowed Class 2 Claims
are not entitled to vote to accept or reject the Plan.

       (c)     Other Priority Claims (collectively, “Class 3 Claims”)

       Classification: Class 3 Claims consist of all Other Priority Claims against the Debtors.

        Treatment: Each Holder of an Allowed Class 3 Claim shall receive, on account of such
Claim, Cash in the amount of such Allowed Other Priority Claim without interest or premium on
or as soon as reasonably practicable following the later of: (i) the Effective Date if due on or before
that date, (ii) if such Other Priority Claim is a Disputed Claim, within thirty (30) days of the date
upon which such Other Priority Claim becomes an Allowed Claim, or (iii) such other date as may
be agreed upon between the Holder of such Allowed Other Priority Claim and the Debtors or the
Liquidating Trustee.

        Voting: Class 3 Claims are Unimpaired by the Plan. Holders of Allowed Class 3 Claims
are not entitled to vote to accept or reject the Plan.




                                                 -19-
             Case 18-19121-RBR         Doc 724     Filed 06/17/19      Page 24 of 61



       (d)    Investor Other Claims (collectively, “Class 5 Claims”)

       Classification: Class 5 Claims consist of all Investor Other Claims against the Debtors.

        Treatment: Holders of Class 5 Claims shall not receive a Distribution on account of such
claims, subject to the right to modify the Plan as set forth in Section 14.02 of the Plan.

        Voting: Class 5 Claims are Impaired by the Plan and are receiving no Distribution under
the Plan. Holders of Investor Other Claims are deemed to reject the Plan and are, therefore, not
entitled to vote to accept or reject the Plan.

       (e)    Intercompany Claims (collectively, “Class 6 Claims”)

       Classification: Class 6 Claims consist of all Intercompany Claims against the Debtors.

       Treatment: Holders of Class 6 Claims shall not receive a Distribution under the Plan on
account of such claims.

        Voting: Class 6 Claims are Impaired by the Plan and are receiving no Distribution under
the Plan. Holders of Intercompany Claims are deemed to reject the Plan and are, therefore, not
entitled to vote to accept or reject the Plan.

       (f)    Subordinated Claims (collectively, “Class 7 Claims”)

       Classification: Class 7 Claims consist of all Subordinated Claims against the Debtors.

       Treatment: Holders of Class 7 Claims shall not receive a Distribution under the Plan on
account of such claims.

        Voting: Class 7 Claims are Impaired by the Plan and are receiving no Distribution under
the Plan. Holders of Subordinated Claims are deemed to reject the Plan and are, therefore, not
entitled to vote to accept or reject the Plan.

       (g)    Section 510(b) Claims (collectively, “Class 8 Claims”)

       Classification: Class 8 Claims consist of all Section 510(b) Claims against the Debtors.

       Treatment: Holders of Class 8 Claims shall not receive a Distribution under the Plan on
account of such claims.

        Voting: Class 8 Claims are Impaired by the Plan and are receiving no Distribution under
the Plan. Holders of Section 510(b) Claims are deemed to reject the Plan and are, therefore, not
entitled to vote to accept or reject the Plan.

       (h)    Equity Interests (collectively, “Class 9 Equity Interests”)

       Classification: Class 9 Equity Interests consist of all Equity Interests in the Debtors.

       Treatment: On the Effective Date, all Equity Interests in the Debtors will be cancelled, and


                                               -20-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 25 of 61



holders of such Equity Interests shall receive no Distribution on account of such Equity Interests.

        Voting: Class 9 Equity Interests are Impaired by the Plan and are receiving no Distribution
under the Plan. Holders of Class 9 Equity Interests are deemed to reject the Plan and are, therefore,
not entitled to vote to accept or reject the Plan.

       (i)     Reservation of Rights Regarding Claims

       Except as otherwise explicitly provided in Section 12.05, nothing herein shall affect the
Debtors’ or the Liquidating Trustee’ rights and defenses, both legal and equitable, with respect to
any Claims or Equity Interests, including all rights with respect to legal and equitable defenses to
alleged rights of setoff or recoupment.

                                  ARTICLE IV:
                      ACCEPTANCE OR REJECTION OF THE PLAN

Section 4.01 Impaired Classes of Claims Entitled to Vote

       Holders of Allowed Claims in each Impaired Class of Claims receiving a Distribution
under the Plan are entitled to vote as a Class to accept or reject the Plan. Accordingly, only the
votes of Holders of Class 4A Claims and Class 4B Claims shall be solicited with respect to the
Plan.

Section 4.02 Acceptance by an Impaired Class

        In accordance with Section 1126(c) of the Bankruptcy Code, and except as provided in
Section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan
if the Plan is accepted by the Holders of at least two-thirds (2/3) in dollar amount and more than
one-half (1/2) in number of the Allowed Claims in such Class that have timely and properly voted
to accept or reject the Plan.

Section 4.03 Presumed Acceptances by Unimpaired Classes

       Holders of Class 1 Claims, Class 2 Claims and Class 3 Claims are Unimpaired under the
Plan. Under Section 1126(f) of the Bankruptcy Code, Holders of such Unimpaired Claims are
conclusively presumed to have accepted the Plan, and the votes of Holders of such Unimpaired
Claims shall not be solicited.

Section 4.04 Presumed Rejection by Certain Classes

       Holders of Class 5 Claims, Class 6 Claims, Class 7 Claims, Class 8 Claims and Class 9
Claims are Impaired under the Plan and are receiving no Distribution on account of their Claims
and Equity Interests. Holders of such Claims or Equity Interests are conclusively presumed to
have rejected the Plan pursuant to Section 1126(g) of the Bankruptcy Code.

Section 4.05 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

       Because at least one Impaired Class is deemed to have rejected the Plan, the Plan


                                                -21-
             Case 18-19121-RBR           Doc 724       Filed 06/17/19      Page 26 of 61



Proponents request Confirmation of the Plan, as it may be modified from time to time, under
Section 1129(b) of the Bankruptcy Code. The Plan Proponents collectively reserve the right to
alter, amend, modify, revoke, or withdraw the Plan, the Plan Supplement, or any schedule or
exhibit, including to amend or modify it to satisfy the requirements of Section 1129(b) of the
Bankruptcy Code, if necessary.

Section 4.06 Elimination of Vacant Classes

       Any Class of Claims or Equity Interests that does not contain, as of the date of the
commencement of the Confirmation Hearing, a Holder of an Allowed Claim or Equity Interest, or
a Holder of a Claim temporarily allowed under Bankruptcy Rule 3018, shall be deemed deleted
from the Plan for all purposes, including for purposes of determining acceptance of the Plan by
such Class under Section 1129(a)(8) of the Bankruptcy Code.

                                     ARTICLE V:
                            SETTLEMENTS AND COMPROMISES

Section 5.01 Compromise and Settlement of Investor Principal Claims

        Pursuant to Section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019, the
Plan shall implement the compromise and settlement of certain Investor Principal Claims as set
forth in this Section 5.01 and elsewhere in the Plan, and the Plan shall further constitute a motion
for approval of, and the Confirmation Order shall constitute Bankruptcy Court approval of, such
compromise and settlement, and its implementation pursuant to the Plan. On the Effective Date,
each Holder that is not a Prepetition Party or Disputing Claimant of an Investor Principal Claim
shall be deemed to compromise and settle such Holder’s Claim as set forth in such Holder’s Ballot,
and in full and final satisfaction, settlement and compromise of, and only of, such Investor
Principal Claim, such Claim shall be an Allowed Investor Principal Claim as set forth in the Ballot.

Section 5.02 Orders in Aid of Compromise and Settlement

        Pursuant to Sections 105(a) and 1123 of the Bankruptcy Code, Bankruptcy Rule 9019 and
other applicable law, the Liquidating Trustee may request, and the Bankruptcy Court retains the
authority for, the entry of a bar order or channeling injunction in connection with the compromise
and settlement of any Cause of Action of the Debtors, the Surviving Debtors or the Liquidating
Trust.

                                   ARTICLE VI:
                      MEANS FOR IMPLEMENTATION OF THE PLAN

Section 6.01 Liquidating Trust

        On or prior to the Effective Date, the Debtors, on their own behalf and on their Estates’
behalf and on behalf of the Holders of Claims that are to receive post-Effective Date Distributions
from the Liquidating Trust Assets, will execute the Liquidating Trust Agreement and will take all
other steps necessary to establish the Liquidating Trust pursuant to the Liquidating Trust
Agreement. On the Effective Date, and in accordance with and pursuant to the terms of the Plan,
the Debtors will transfer to the Liquidating Trust all of their rights, title, and interests in all of the


                                                  -22-
             Case 18-19121-RBR          Doc 724     Filed 06/17/19     Page 27 of 61



Liquidating Trust Assets free and clear of all Liens, Claims and encumbrances except as otherwise
set forth in this Plan, and all such Liquidating Trust Assets shall be deemed to vest in the
Liquidating Trust pursuant to Section 1141(b) of the Bankruptcy Code. The Liquidating Trust
shall have such rights, powers, duties and obligations as set forth in Article IX of the Plan, other
provisions of the Plan, the Liquidating Trust Agreement, and the Confirmation Order. The
Liquidating Trust has no objective to continue or engage in the conduct of a trade or business,
except to the extent reasonably necessary to, and consistent with the liquidating purpose of the
Liquidating Trust.

        Notwithstanding anything to the contrary in the Plan, any disclosure or examination of any
Privileged Documents shall be limited to the Liquidating Trustee and the attorneys that the
Liquidating Trustee has retained on behalf of the Liquidating Trust for the purpose of pursuing
Liquidating Trust Actions not released by the Debtors, or carrying out the purposes of the
Liquidating Trust, those attorneys’ administrative support personnel, and any consulting, non-
testifying experts retained by the Liquidating Trustee on behalf of the Liquidating Trust for the
purpose of assisting the Liquidating Trust in pursuing such Liquidating Trust Actions or carrying
out the purposes of the Liquidating Trust. The Liquidating Trustee may not disclose any of the
Privileged Documents (or the contents of the Privileged Documents), or otherwise take any actions
that may constitute a waiver of the attorney-client privilege, work product privilege, common
interest privilege, or any other applicable privileges with respect to the Privileged Documents,
without, to the extent required by applicable law, giving three (3) Business Days’ notice to the
applicable affected party and an opportunity for the affected party to object. Nothing in the Plan
shall constitute a waiver of any privilege claims over any of the documents, including the
Privileged Documents that are produced to or received by the Liquidating Trust or Liquidating
Trustee. For the avoidance of doubt, the Liquidating Trust is a successor-in-interest to the Debtors,
and thus, the transfer of the Privileged Documents as provided herein does not impair or waive
any privilege.

Section 6.02 Liquidating Trust Oversight Committee

        On the Effective Date, a four (4) member committee shall be established pursuant to this
Plan to oversee the implementation of the Plan (the “Liquidating Trust Oversight Committee”).
The initial members of the Liquidating Trust Oversight Committee shall be Charles Carpenter,
Donald Stec, Geoffrey Lipman, and Khosrow Sohraby. The Liquidating Trust Oversight
Committee shall have the right to consult with and, to the extent provided in the Plan or Liquidating
Trust Agreement, oversee acts, decisions and functions of the Liquidating Trustee in connection
with the administration and implementation of the Plan on and after the Effective Date, as set forth
in the Plan and the Liquidating Trust Agreement. The Liquidating Trustee shall resolve any matter
as to which the Liquidating Trust Oversight Committee is deadlocked, except any matter (i)
relating to the Liquidating Trustee’s resignation, incapacity or removal or (ii) as to which the
Liquidating Trustee deems it necessary or appropriate to seek direction from the Bankruptcy Court.
The Oversight Committee may retain independent counsel upon application, including proposed
terms for compensation and reimbursement, to the Bankruptcy Court and after notice and hearing.

       Subject to and in accordance with the Liquidating Trust Agreement, the Liquidating Trust
Oversight Committee may, upon majority vote, remove the Liquidating Trustee for cause,
including incapacity or failure or refusal to perform his duties under the Plan and Liquidating Trust


                                                -23-
              Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 28 of 61



Agreement, upon notice and hearing before the Bankruptcy Court. Upon the resignation, removal,
or inability of the Liquidating Trustee to serve, then the Oversight Committee shall, by unanimous
consent, appoint a successor Trustee, and such successor shall be subject to approval by the
Bankruptcy Court after notice and a hearing.

       Subject to and in accordance with the Liquidating Trust Agreement, the Liquidating Trust
Oversight Committee may, upon majority vote, remove a member of the Liquidating Trust
Oversight Committee, or the Liquidating Trustee may remove a member of the Liquidating Trust
Oversight Committee for cause, in each case upon notice and a hearing before the Bankruptcy
Court. Vacancies on the Oversight Committee shall be filled by (i) the remaining members of the
Oversight Committee, or (ii) if there are no members of the Oversight Committee, then the
vacancies shall be filled by the Liquidating Trustee, in each case subject to approval by the
Bankruptcy Court after notice and a hearing.

Section 6.03 Funding for the Plan

          The Plan shall be funded from the Debtors’ Cash on hand and other Liquidating Trust
Assets.

Section 6.04 Funding of Reserves

        On or prior to the Effective Date, the Debtors or the Liquidating Trustee, as applicable,
shall cause to be funded from Cash on hand the Disputed Claims Reserve. After the Effective
Date, the Liquidating Trustee may fund other reserves, including additional amounts in the
Disputed Claims Reserve, as they or he deems necessary or appropriate.

Section 6.05 Corporate Action

       Upon the Effective Date, by virtue of the solicitation of votes in favor of this Plan and entry
of the Confirmation Order, all actions contemplated by the Plan (including any action to be
undertaken by the Liquidating Trustee) shall be deemed authorized, approved, and, to the extent
taken prior to the Effective Date, ratified without any requirement for further action by Holders of
Claims or Equity Interests, the Debtors, or any other Entity or Person or further Order of the
Bankruptcy Court. All matters provided for in the Plan involving the corporate structure of the
Debtors, and any corporate action required by the Debtors in connection therewith, shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the Debtors
or the Estates. The authorizations and approvals contemplated by this Plan shall be effective
notwithstanding any requirements under applicable non-bankruptcy law.

Section 6.06 Directors, Officers and Managers

        As of the Effective Date, each of the Debtors’ existing officers, directors, and managers,
including James S. Cassel, Bradley D. Sharp and Joseph J. Luzinski, shall be deemed to be
dismissed (unless previously dismissed or terminated), in their respective capacities before the
Effective Date as Independent Manager, Chief Restructuring Officer and Deputy Chief
Restructuring Officer of the Debtors, in each case without any further action required on the part
of any such Debtor, the shareholders or members of such Debtor, or the officers, directors or
managers of such Debtor and shall have no ongoing rights against or obligations to the Debtors or


                                                -24-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 29 of 61



the Estates, including under any applicable prepetition agreements (all of which will be deemed
terminated). Thereafter, the Liquidating Trustee shall succeed to all such powers as would have
been applicable to the Debtors’ officers and managers in respect of all Liquidating Trust Assets,
provided that the Liquidating Trustee may continue to consult with or employ the Debtors’ former
directors, officers, employees, and managers to the extent required to comply with applicable law
or contractual provisions regarding the Debtors.

Section 6.07 Debtors’ Professionals

       On the Effective Date, the Professionals retained by the Debtors shall be deemed to have
completed their services as Professionals to the Debtors, but they shall be able to file final
applications for reasonable compensation and reimbursement of expenses through the Effective
Date as provided for in this Plan. The Professionals to the Debtors may be retained by the
Liquidating Trustee.

Section 6.08 Effectuating Documents; Further Transactions

        Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Liquidating
Trustee, are authorized to and may issue, execute, deliver, file, or record such contracts, securities,
instruments, releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
of the Plan, without the need for any further Bankruptcy Court order, approvals, authorization, or
consents, unless such an order is expressly required pursuant to the Plan.

Section 6.09 Exemption from Certain Taxes and Fees

        To the maximum extent provided by Section 1146(a) of the Bankruptcy Code, any post-
Confirmation transfer from any Entity pursuant to, in contemplation of, or in connection with the
Plan or pursuant to: (a) the issuance, Distribution, transfer, or exchange of any debt, equity
security, or other interest in the Debtors; or (b) the making, delivery, or recording of any deed or
other instrument of transfer under, in furtherance of, or in connection with, the Plan, including any
deeds, bills of sale, assignments, or other instruments of transfer executed in connection with any
transaction arising out of, contemplated by, or in any way related to the Plan, shall not be subject
to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage
tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording
fee, or other similar tax or governmental assessment, in each case to the extent permitted by
applicable bankruptcy law, and the appropriate state or local government officials or agents shall
forego collection of any such tax or governmental assessment and accept for filing and recordation
any of the foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

Section 6.10 Assignment of Assigned Investor Claims

       On the Effective Date, all Assigned Investor Claims will be assigned to the Liquidating
Trust and shall thereafter be Liquidating Trust Actions for all purposes. No Person or Entity may
rely on the absence of a specific reference in the Plan, the Confirmation Order, the Liquidating
Trust Agreement, or the Disclosure Statement to any Assigned Investor Claims against such
Person or Entity as any indication that the Liquidating Trust will not pursue any and all available


                                                 -25-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 30 of 61



Assigned Investor Claims against such Person or Entity. The objection to the Allowance of any
Claims will not in any way limit the ability or the right of the Liquidating Trust to assert,
commence, or prosecute any Assigned Investor Claims. Nothing contained in the Plan, the
Confirmation Order, the Liquidating Trust Agreement, or the Disclosure Statement will be deemed
to be a waiver, release, or relinquishment of any Assigned Investor Claims that the Assigning
Claimants had immediately prior to the Effective Date. For the avoidance of doubt, (a) the
Assigned Investor Claims shall not include the rights of any of the Assigning Claimants to receive
the Distributions, if any, to which they are entitled under the Plan; (b) in the exercise of his
reasonable discretion and in accordance with the Liquidating Trust Agreement, the Liquidating
Trustee shall not be obligated to pursue all or any given Assigned Investor Claims; and (c) if, in
the exercise of his reasonable discretion, the Liquidating Trustee elects not to pursue an Assigned
Investor Claim he may abandon or transfer such claim.

Section 6.11 Preservation, Pursuit and Resolution of Liquidating Trust Actions

       Other than Causes of Action and Avoidance Actions against an Entity that are expressly
waived, relinquished, exculpated, released, compromised, or settled in the Plan or by a Final Order,
the Debtors and their Estates reserve and do not waive, any and all Causes of Action and Avoidance
Actions, including any actions specifically enumerated in the Plan Supplement.

        On and after the Effective Date, the Liquidating Trust, as a successor in interest to the
Debtors, the Estates, and the Assigning Claimants, may, and will have the exclusive right, power,
and interest on behalf of itself, the Debtors, the Estates, and the Assigning Claimants to institute,
commence, file, pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss,
or withdraw any and all Liquidating Trust Actions without any further order of the Bankruptcy
Court, except as otherwise provided in the Liquidating Trust Agreement. In accordance with
Bankruptcy Code Section 1123(b)(3), the Liquidating Trustee shall also serve as a representative
of the Estates with respect to any and all Liquidating Trust Actions that were Estate Assets and,
subject to the Liquidating Trust Agreement, shall retain and possess the right to institute,
commence, file, pursue, prosecute, enforce, abandon, settle, compromise, release, waive, dismiss,
or withdraw, as appropriate, any and all Liquidating Trust Actions in any court or other tribunal.

        No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement,
or the Disclosure Statement to any Cause of Action, Avoidance Action or Assigned Investor Claim
against them as any indication that the Debtors, the Liquidating Trustee will not pursue any and
all available Causes of Action, Avoidance Actions and Assigned Investor Claims against them.
No preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action, Avoidance Actions and Assigned Investor Claims upon, after, or as a
consequence of the Confirmation or Consummation. The Debtors or the Liquidating Trustee, as
applicable, reserve all rights arising under Section 506(c) of the Bankruptcy Code with respect to
all Secured Claims asserted against the Debtors or their Estates.

Section 6.12 Continued Retention of PBYA

     On the Effective Date, and without the need for further order of the Bankruptcy Court,
PBYA shall be authorized to continue prosecuting those certain litigation claims on behalf of the


                                                -26-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 31 of 61



Debtors and the Liquidating Trust on the same terms as previously approved by the Bankruptcy
Court in the Chapter 11 Cases [ECF No. 389].

Section 6.13 The Surviving Debtor(s) Pending the Closing of the Cases

        Each Surviving Debtor shall continue in existence after the Effective Date as a post-
Effective Date entity. Without the need for any corporate action and without the need for any
corporate or limited liability company filings, (a) all Equity Interests of the Surviving Debtors
issued and outstanding immediately before the Effective Date shall be automatically cancelled and
extinguished on the Effective Date and (b) as of the Effective Date, new membership interests of
each Surviving Debtor, representing all of the issued and outstanding membership interests of each
such Surviving Debtor, shall be issued to the Liquidating Trust, which new membership interests
so issued shall be deemed to have been offered and sold to the Liquidating Trust in reliance on the
exemption from registration under the Securities Act of 1933 afforded by section 4(a)(2) thereof.
On and after the Effective Date, each Surviving Debtor will be a wholly-owned subsidiary of the
Liquidating Trust, and the Liquidating Trust may expend with respect to such Surviving Debtor
such amounts as the Liquidating Trust determines is appropriate, in his discretion. The sole
manager of each Surviving Debtor shall be the Liquidating Trustee whose rights and powers with
respect to operations, employment, compensation, indemnity and exculpation as to each Surviving
Debtor shall, to the greatest extent possible, be the same as the Liquidating Trustee’s rights and
powers in connection with the Liquidating Trust. The Liquidating Trustee may take such steps as
appropriate to maintain the good standing of the applicable Surviving Debtor. Until a Surviving
Debtor is dissolved, all cash or property received by the Surviving Debtor, net of any expenses of
the Surviving Debtor incurred after the Effective Date, shall be transferred to the Liquidating Trust.
Each Surviving Debtor (a) shall have the Liquidating Trust as its sole member and the Liquidating
Trust shall be deemed to be admitted as a member of each Surviving Debtor on the Effective Date,
(b) shall be treated as a disregarded entity for income tax purposes, (c) shall have a purpose
consistent with the purpose of the Liquidating Trust as set forth in Section 9.02 of the Plan, and
(d) shall be subject to the same limitations imposed on the Liquidating Trustee under the terms of
this Plan and the Liquidating Trust Agreement.

Section 6.14 Closing of the Debtors’ Cases

        The Confirmation Order shall authorize, pursuant to Section 350 of the Bankruptcy Code,
that on the Effective Date and except as set forth herein, the Dissolving Debtors’ Chapter 11 Cases
shall be closed for all purposes, without further action by the Debtors or order of the Bankruptcy
Court. For the avoidance of doubt, the closing of such cases shall not have any effect, in any
manner, on the Liquidating Trust Actions that the Liquidating Trust may assert in accordance with
the Plan. Subject to changing the Debtors’ case names as set forth in Section 6.18, the jointly
administered case of 1 Global Capital LLC, identified as Case No. 18-19121-RBR (the “Main
Case”), and the case of any other Surviving Debtor shall remain open and subject to the provisions
of this Section 6.14. Notwithstanding anything to the contrary in the Bankruptcy Rules providing
for earlier closure of the Main Case, when all Liquidating Trust Assets have been liquidated and
converted into Cash (other than those assets abandoned by the Liquidating Trust), and such Cash
has been distributed in accordance with the Plan, the Liquidating Trustee shall seek authority from
the Bankruptcy Court to close the Main Case and the cases of any other Surviving Debtor in
accordance with the Bankruptcy Code and the Bankruptcy Rules.


                                                -27-
Case 18-19121-RBR   Doc 724   Filed 06/17/19   Page 32 of 61
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 33 of 61



be able to File final applications for reasonable compensation and reimbursement of expenses.
Notwithstanding anything in this Section 6.19, the Creditors’ Committee shall have standing and
a right to be heard following the dissolution of the Creditors’ Committee solely with respect to (a)
Professional Fee Claims and (b) any appeals of the Confirmation Order. Any fees and expenses
shall be paid from the Liquidating Trust Assets. The Professionals to the Creditors’ Committee
may be retained by the Liquidating Trustee, or the Liquidating Trust Oversight Committee.

                           ARTICLE VII:
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Section 7.01 Executory Contracts and Unexpired Leases

       On the Effective Date, except as otherwise provided in the Plan, each Executory Contract
and Unexpired Lease not previously rejected, assumed, or assumed and assigned shall be deemed
automatically rejected pursuant to Sections 365 and 1123 of the Bankruptcy Code, unless such
Executory Contract or Unexpired Lease: (a) is specifically described in the Plan as to be assumed
in connection with Confirmation of the Plan, or is specifically scheduled to be assumed or assumed
and assigned pursuant to the Plan or the Plan Supplement; (b) is subject to a pending motion to
assume such Unexpired Lease or Executory Contract as of the Effective Date; (c) was previously
assumed by the Debtors or assumed and assigned by a third party, as applicable, during the
pendency of the Chapter 11 Cases; (d) is a contract, instrument, release, indenture, or other
agreement or document entered into in connection with the Plan; or (e) is a D&O Policy or an
insurance policy, as set forth in Section 7.06 of the Plan.

Section 7.02 Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        Any Cure under each Executory Contract and Unexpired Lease, if any, to be assumed
pursuant to the Plan shall be satisfied, pursuant to Section 365(b)(1) of the Bankruptcy Code, by
payment of the Cure on the Effective Date, subject to the limitation described below, by the
Debtors as an Administrative Claim, as applicable, or on such other terms as the parties to such
Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding
(a) the amount of the Cure, (b) the ability of the Estates or any assignee to provide “adequate
assurance of future performance” (within the meaning of Section 365 of the Bankruptcy Code)
under the Executory Contract or Unexpired Lease to be assumed, or (c) any other matter pertaining
to assumption, the Cure required by Section 365(b)(1) of the Bankruptcy Code shall be satisfied
following the entry of a Final Order or orders resolving the dispute and approving the assumption;
provided that prior to the Effective Date, the Debtors, and on and after the Effective Date, the
Liquidating Trustee, with the consent of the Liquidating Trust Oversight Committee or, in the
absence of such consent, by order of the Bankruptcy Court, may settle any dispute regarding the
amount of any Cure without any further notice to any party or any action, order, or approval of the
Bankruptcy Court. In the absence of such consent, the Liquidating Trustee may seek approval of
any such settlement from the Bankruptcy Court.

       At least fourteen (14) days before the Confirmation Hearing, the Debtors shall cause notice
of proposed assumption pursuant to the Plan and proposed Cure to be sent to applicable
counterparties. Any objection by such counterparty must be filed, served, and actually received
by the Debtors not later than seven (7) days after service of notice of the Debtors’ proposed


                                               -29-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 34 of 61



assumption and associated Cure. Any counterparty to an Executory Contract or Unexpired Lease
that fails to object timely to the proposed assumption or cure amount will be deemed to have
assented to such assumption and Cure.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan, or
otherwise, shall result in the full release and satisfaction of any Claims or defaults, subject to
satisfaction of the Cure, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other bankruptcy-related
defaults, arising under any assumed Executory Contract or Unexpired Lease at any time before the
effective date of assumption and/or assignment. Anything in the Schedules and any Proofs of
Claim Filed with respect to an Executory Contract or Unexpired Lease that has been assumed and
assigned shall be deemed Disallowed and expunged, without further notice to or action, order, or
approval of the Bankruptcy Court or any other Entity.

Section 7.03 Claims Based on Rejection of Executory Contracts and Unexpired Leases

        Unless otherwise provided by an order of the Bankruptcy Court, any Proofs of Claim based
on the rejection of the Debtors’ Executory Contracts or Unexpired Leases pursuant to the Plan or
otherwise, must be Filed with the Claims Agent and served on the Debtors or, after the Effective
Date, the Liquidating Trustee, as applicable, no later than thirty (30) days after the earlier of the
Effective Date or the effective date of rejection of such Executory Contract or Unexpired Lease.
In addition, any objection to the rejection of an Executory Contract or Unexpired Lease must be
filed with the Bankruptcy Court and served on the Debtors or, after the Effective Date, the
Liquidating Trustee, as applicable, no later than thirty (30) days after service of the Debtors’
proposed rejection of such Executory Contract or Unexpired Lease.

        Any Holders of Claims arising from the rejection of an Executory Contract or
Unexpired Lease for which Proofs of Claims were not timely Filed as set forth in the
paragraph above shall not (a) be treated as a creditor with respect to such Claim, (b) be
permitted to vote to accept or reject the Plan on account of any Claim arising from such
rejection, or (c) participate in any Distribution in the Chapter 11 Cases on account of such
Claim, and any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed with the Bankruptcy Court within such time will be automatically Disallowed,
forever barred from assertion, and shall not be enforceable against the Debtors, the
Liquidating Trustee, the Debtors’ Estates, or the property for any of the foregoing without
the need for any objection by the Debtors or the Liquidating Trustee, as applicable, or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity,
and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease
shall be deemed fully compromised, settled, and released, notwithstanding anything in the
Schedules or a Proof of Claim to the contrary. All Allowed Claims arising from the rejection
of the Debtors’ prepetition Executory Contracts or prepetition Unexpired Leases shall be classified
as General Unsecured Claims, except as otherwise provided by order of the Bankruptcy Court.




                                                -30-
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 35 of 61



Section 7.04 Modifications,       Amendments,         Supplements,   Restatements,      or   Other
             Agreements

        Unless otherwise provided in the Plan, each assumed Executory Contract or Unexpired
Lease shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and all
Executory Contracts and Unexpired Leases related thereto, if any, including all easements,
licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected or repudiated or is
rejected or repudiated under the Plan.

       Modifications, amendments, supplements, and restatements to prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors or the Debtors on behalf
of the Debtors’ Estates during the Chapter 11 Cases shall not be deemed to alter the prepetition
nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
Claims that may arise in connection therewith.

Section 7.05 Indemnification Obligations

       (a)     All Indemnification Obligations owed to Prepetition Parties who served or were
employed by the Debtors at any time shall be deemed to be, and shall be treated as though they
are, Executory Contracts that are rejected pursuant to Section 365 of the Bankruptcy Code under
the Plan on the Effective Date, unless deemed rejected on an earlier date. Any Claim resulting
from these rejections in favor of any Person or Entity must be filed in accordance with Section
7.03 above and constitutes a General Unsecured Claim. Notwithstanding any of the foregoing,
nothing contained in the Plan affects the rights of any Person or Entity covered by any applicable
D&O Policy with respect to any such policy.

        (b)    Indemnification Obligations owed to any Professionals to the extent that such
Indemnification Obligations relate to the period after the Petition Date, excluding claims resulting
from gross negligence, fraud, willful misconduct, breach of fiduciary duty, self-interested
transactions or intentional tort, and breach of their contracts with the Debtors shall be deemed to
be, and shall be treated as though they are, Executory Contracts that are assumed pursuant to
Section 365 of the Bankruptcy Code and Section 7.01 of the Plan.

Section 7.06 Insurance Policies

        Each insurance policy, including the D&O Policy, shall be assumed by the Debtors on
behalf of the applicable Debtor effective as of the Effective Date, pursuant to Sections 365 and
1123 of the Bankruptcy Code, to the extent such insurance policy is executory, unless such
insurance policy previously was rejected by the Debtors or the Debtors’ Estates pursuant to a
Bankruptcy Court order or is the subject of a motion to reject pending on the Effective Date, and
coverage for defense and indemnity under the D&O Policy shall remain available to all individuals
within the definition of “Insured” in the D&O Policy.




                                               -31-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 36 of 61



Section 7.07 Reservation of Rights

         Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement, nor
anything contained in the Plan, shall constitute an admission by the Debtors that any such contract
or lease is in fact an Executory Contract or Unexpired Lease or that the Debtors’ Estates have any
liability thereunder. In the event of a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of assumption or rejection, the Liquidating Trustee shall have
90 days following entry of a Final Order resolving such dispute to alter the treatment of such
contract or lease as otherwise provided in the Plan.

Section 7.08 Merchant Cash Advance Agreements are Not Executory Contracts

        For the avoidance of doubt, any merchant cash advance agreement or other agreement of
the Debtors to advance money between either Debtor and any other party shall not be deemed to
be an Executory Contract. In the event, however, that any such agreement is determined to be an
Executory Contract, the Debtors’ power to assume, pursuant to Section 365 of the Bankruptcy
Code, any such merchant cash advance agreement shall be specifically preserved under this Plan
for the benefit of the Liquidating Trustee. The Liquidating Trustee shall have thirty (30) days from
the date of any such determination to assume or reject any such agreement.

                                   ARTICLE VIII:
                       PROVISIONS GOVERNING DISTRIBUTIONS

Section 8.01 Calculation of Amounts to be Distributed

       Each Holder of an Allowed Claim against the Debtors shall receive the full amount of the
Distributions that the Plan provides for Allowed Claims in the applicable Class from the Debtors
or the Liquidating Trust. In the event that any payment or act under the Plan is required to be
made or performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, in which case
such payment shall be deemed to have occurred when due. If and to the extent that there are
Disputed Claims, Distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in this Article VIII. Notwithstanding anything to the contrary in the Plan,
no Holder of an Allowed Claim shall, on account of such Allowed Claim, receive a Distribution
in excess of the Allowed amount of such Claim.

Section 8.02 Rights and Powers of the Debtors and Liquidating Trustee

        All Distributions required to be made under the Plan on the Effective Date shall be made
by the Debtors or thereafter by the Liquidating Trust, or their respective designees. After the
Effective Date, the Liquidating Trustee shall have the right to object, allow, or otherwise resolve
any Claim as provided herein.

        The Debtors and the Liquidating Trustee, shall not be required to give any bond or surety
or other security for the performance of their duties except as ordered by the Bankruptcy Court.
Additionally, in the event that the Debtors or Liquidating Trust, as applicable, is ordered to provide
such a bond, insurance or surety, all costs and expenses of procuring any such bond, insurance or
surety shall be paid with Cash from the Liquidating Trust Assets.


                                                -32-
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 37 of 61



        The Liquidating Trustee shall be deemed the Estates’ representative in accordance with
Section 1123 of the Bankruptcy Code, including, the powers of a trustee under Sections 704 and
1106 of the Bankruptcy Code and Rule 2004 of the Bankruptcy Rules, including the right (subject
to the provisions of the Plan and the Liquidating Trust Agreement) to (a) effect all actions and
execute all agreements, instruments and other documents necessary to implement the provisions
of the Plan; (b) sell or otherwise liquidate any of the Liquidating Trust Assets in accordance with
Section 363 of the Bankruptcy Code or otherwise; (c) prosecute, settle, abandon or compromise
any Claims or Liquidating Trust Actions; (d) make Distributions contemplated by the Plan; (e)
establish and administer any necessary reserves for Disputed Claims that may be required; (f)
object to Disputed Claims and prosecute, settle, compromise, withdraw or resolve in any manner
approved by the Bankruptcy Court such objections; (g) employ and compensate professionals,
including professionals previously retained by the Debtors and/or the Creditors’ Committee,
provided that any such employment and compensation shall be comply with the procedures set
forth in the Liquidating Trust Agreement and any such compensation shall be made only out of
the Liquidating Trust Assets; and (h) file all federal, state and local tax returns if necessary.

       The Liquidating Trustee shall assume any outstanding responsibility of the Debtors under
the Plan.

        The Liquidating Trustee shall have the full authority, subject to the provisions of the Plan
and the Liquidating Trust Agreement, to take any steps necessary to administer the Plan, including
the duty and obligation to liquidate, sell or otherwise dispose of Liquidating Trust Assets, to make
Distributions therefrom in accordance with the provisions of this Plan and to pursue, settle or
abandon any Claims and Liquidating Trust Actions.

        From and after the Effective Date, and subject to the terms of the Plan and Liquidating
Trust Agreement, the Liquidating Trustee may compromise and settle any dispute relating to any
Claims or any Liquidating Trust Actions, without any further approval by the Bankruptcy Court
or any other Entity; provided that if the amount in controversy of any dispute exceeds $500,000,
then a compromise or settlement of that dispute shall be effective only if (i) the Trustee provides
the Oversight Committee and the SEC written notice of the proposed settlement and its material
terms and (ii) (a) within fourteen (14) days after delivery of such notice neither the Oversight
Committee nor SEC object in writing to the compromise and settlement or (b) such compromise
and settlement is approved by the Bankruptcy Court under the standards of Fed.R.Bankr.P. 9019
after notice and a hearing. Until the Effective Date, the Debtors expressly reserve the right to
compromise and settle (subject to the approval of the Bankruptcy Court) Claims against them or
any Avoidance Actions and Causes of Action belonging to the Estates.

        Except as otherwise ordered by the Bankruptcy Court, the fees and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Liquidating Trustee, and expenses
incurred by the Liquidating Trust Oversight Committee, on or after the Effective Date shall be
paid in Cash from the Liquidating Trust Assets. Such amounts shall be paid without any further
notice to or action, order, or approval of the Bankruptcy Court fourteen (14) days after the
submission of an invoice to the Liquidating Trustee, each member of the Liquidating Trust
Oversight Committee and the SEC, unless their objection to the invoice is submitted in accordance
with the Liquidating Trust Agreement.



                                               -33-
             Case 18-19121-RBR         Doc 724     Filed 06/17/19     Page 38 of 61



Section 8.03 Delivery of Distributions and Undeliverable or Unclaimed Distributions

       (a)     Record Date for Distribution

        On the Distribution Record Date, the Claims Register shall be closed and the Liquidating
Trustee or any other party responsible for making Distributions shall instead be authorized and
entitled to recognize only those record Holders listed on the Claims Register as of the close of
business on the Distribution Record Date. Nothing in this Section 8.03 shall impair or limit the
transferability of Liquidating Trust Interests in accordance with Section 9.12 of the Plan and the
Liquidating Trust Agreement.

       (b)     Delivery of Distributions in General

               1.     Special Rules for Distributions to Holders of Disputed Claims

        Notwithstanding any provision otherwise in the Plan and except as may be agreed to by,
as applicable, the Liquidating Trustee on the one hand, and the Holder of a Disputed Claim, on the
other hand, no partial payments and no partial Distributions shall be made with respect to any
Disputed Claim, other than with respect to Professional Fee Claims, until all Disputed Claims held
by the Holder of such Disputed Claim have become Allowed Claims or have otherwise been
resolved by settlement or Final Order.

        Within thirty (30) days of a Disputed Claim becoming an Allowed Claim, the Liquidating
Trustee shall distribute to the Holder thereof, from the Disputed Claim Reserve, an amount in Cash
as would have been distributed to such Holder (on account of such Holder’s Liquidating Trust
Interests) on the Initial Distribution Date (plus any subsequent Distributions that would have been
paid as of that date) if its Claim had been an Allowed Claim on the Effective Date. No interest
will be paid on Disputed Claims that later become Allowed or with respect to any distribution in
satisfaction thereof to a Holder.

        Upon a Disputed Claim becoming a Disallowed Claim in whole or in part, any Cash held
in the Disputed Claims Reserve in respect of the particular Claim in excess of the Distributions
due on account of any resulting Allowed Claim shall be used or distributed in a manner consistent
with the Plan.

               2.     Distributions

       On and after the Effective Date, the Debtors and the Liquidating Trustee, as applicable,
shall make the Distributions required to be made on account of Allowed Claims under the Plan.
The Liquidating Trustee shall make an initial Distribution to the Liquidating Trust Beneficiaries
from Available Trust Cash on the Initial Distribution Date.

       The Liquidating Trustee, in his discretion, may make periodic Distributions of additional
Cash to the Liquidating Trust Beneficiaries at any time following the Initial Distribution Date,
provided that such Distributions are otherwise permitted under, and not inconsistent with the other
terms of, the Plan, the Liquidating Trust Agreement and applicable law.




                                               -34-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 39 of 61



       No later than (a) the first Business Day that is at least 180 calendar days after the Effective
Date and (b) the last Business Day of each subsequent 180-calendar-day period after the Effective
Date until the Closing Date, the Liquidating Trustee shall calculate the Distributions that could
potentially be made to the Liquidating Trust Beneficiaries based on the amount of Available Trust
Cash and, based on such calculation, promptly thereafter may make Distributions, if any, of the
amount so determined.

       (c)     Minimum; De Minimis Distributions

          Notwithstanding any other provision of the Plan to the contrary (including the treatment of
any Claims or Classes), (a) the Debtors or the Liquidating Trustee, as applicable, shall not be
required to make Distributions or payments of fractions of dollars, and whenever any Distribution
of a fraction of a dollar under the Plan would otherwise be required, the actual Distribution made
shall reflect a rounding of such fraction to the nearest whole dollar (up or down), with half dollars
being rounded down, and (b) the Liquidating Trustee shall have no duty to make a Distribution on
account of any Allowed Claim (i) if the aggregate amount of all Distributions authorized to be
made on such date is less than $6,000,000, in which case such Distributions shall be deferred to
the next Distribution Date; provided, however, that the foregoing minimum aggregate Distribution
threshold shall not apply to Distributions from the Disputed Claim Reserve made on account of a
Disputed Claim becoming an Allowed Claim in accordance with Section 8.03(b)(1) of the Plan,
(ii) if the amount to be distributed to that Holder on the particular Distribution Date is less than
$250.00, unless such Distribution constitutes the final Distribution to such Holder, or (iii) if the
amount of the final Distribution to any such Holder is less than $50.00, in which case such
Distribution shall revert to the Liquidating Trust for distribution on account of other Allowed
Claims;.

       (d)     Undeliverable Distributions and Unclaimed Property

        In the event that any Distribution to any Holder is returned as undeliverable, no Distribution
to such Holder shall be made unless and until the Liquidating Trustee has determined the then
current address of such Holder, at which time such Distribution shall be made to such Holder;
provided, however, that the Liquidating Trustee may deem such Distributions unclaimed property
under Section 347(b) of the Bankruptcy Code at the expiration of four (4) months from the Initial
Distribution Date. After such date, all unclaimed property or interests in property shall revert
(notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property laws
to the contrary) to the Liquidating Trust automatically and without need for a further order by the
Bankruptcy Court for Distribution in accordance with the Plan and the Claim of any Holder to
such property or interest in property shall be released, settled, compromised, and forever barred.

       (e)     Manner of Payment Pursuant to the Plan

        Cash payments under this Plan shall be in U.S. funds, and shall be made, at the option, and
in the sole discretion, of the Debtors or the Liquidating Trustee, as applicable, by (i) checks drawn
on or (ii) wire transfers from a domestic bank selected by the Debtors or the Liquidating Trustee,
as applicable. Cash payments to foreign creditors may be made, at the option, and in the sole
discretion, of the Debtors or the Liquidating Trustee, as applicable, in such funds and by such
means as are necessary or customary in a particular foreign jurisdiction. Cash payments made


                                                -35-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 40 of 61



pursuant to this Plan in the form of checks issued by the Liquidating Trustee shall be null and void
if not cashed within 120 days of the date of the issuance thereof. Requests for reissuance of any
check shall be made directly to the Liquidating Trustee.

       (f)     Distributions to Investors Who Invested Through Individual Retirement Plans

        Unless (i) an Investor’s Ballot identifies that Distributions on account of the Investor’s
Allowed Class 4A Claim will be made to the custodian for such Investor’s IRA or (ii) an Investor
notifies the Debtors in a signed writing before the Effective Date that (a) the Investor funded its
Class 4A Claim from its IRA and (b) instructs the Debtors that Distributions on account of such
Class 4A Claim should be disbursed to the custodian of the IRA, the Liquidating Trustee shall not
be required to make Distributions to the custodian of the Investor’s IRA, if any. Investors should
consult their individual tax advisors regarding the consequences of taking such Distributions.

Section 8.04 Compliance with Tax Requirements/Allocations

       In connection with the Plan, to the extent applicable, the Debtors, or the Liquidating
Trustee, as applicable, shall comply with all tax withholding and reporting requirements imposed
on it by any Governmental Unit, and all Distributions pursuant hereto shall be subject to such
withholding and reporting requirements.

       Distributions in respect of Allowed Claims shall be allocated first to the principal amount
of such Claims (as determined for federal income tax purposes) and then, to the extent the
consideration exceeds the principal amount of the Claims, to any portion of such Claims for
accrued but unpaid interest.

        In connection with the Plan and all Distributions hereunder, to the extent applicable, the
Debtors and the Liquidating Trustee are authorized to take any and all actions that may be
necessary or appropriate to comply with all tax withholding and reporting requirements imposed
by any federal, state, local or foreign taxing authority, and all Distributions pursuant to the Plan
shall be subject to any such withholding and reporting requirements. The Liquidating Trustee is
authorized to require each Creditor and Liquidating Trust Beneficiary to provide the Liquidating
Trustee with an executed Form W-9 or similar tax form as a condition precedent to being sent a
Distribution. If a Holder of an Allowed Claim or Liquidating Trust Beneficiary does not provide
the Liquidating Trustee with an executed Form W-9 or similar form within ninety (90) days of
written request, the Liquidating Trustee may deem said Creditor or Liquidating Trust Beneficiary
to have forfeited their Distribution with no further notice required.

Section 8.05 Claims Paid or Payable by Third Parties

       (a)     Claims Paid by Third Parties; Recourse to Collateral

        The Liquidating Trustee shall be authorized to reduce in whole or in part a Claim, and such
Claim shall be Disallowed without an objection to the Claim having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the Holder
of such Claim receives payment in full on account of such Claim from a party that is not a Debtor
or, as applicable, the Liquidating Trustee, including on account of recourse to collateral held by
third parties that secure such Claim. To the extent a Holder of a Claim receives a Distribution on


                                                -36-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 41 of 61



account of such Claim and receives payment, in whole or in part, from a party that is not a Debtor
on account of such Claim, such Holder shall, within fourteen (14) days of receipt thereof, repay or
return the Distribution to the Debtor or the Liquidating Trustee, to the extent the Holder’s total
recovery on account of such Claim from the third party and under the Plan exceeds the amount of
such Claim as of the date of any such Distribution under the Plan. The failure of such Holder to
timely repay or return such Distribution shall result in the Holder owing the Debtor or the
Liquidating Trustee, annualized interest at the Federal Judgment Rate on such amount owed for
each Business Day after the 14-day grace period specified above until the amount is repaid.

       (b)     Claims Payable by Insurance, Third Parties; Recourse to Collateral

        No Distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies, surety agreements, other non-Debtor
payment agreements, or collateral held by a third party, until the Holder of such Allowed Claim
has exhausted all remedies with respect to such insurance policy, surety agreement, other non-
Debtor payment agreement, or collateral, as applicable. To the extent that one or more of the
Debtors’ insurers, sureties, or non-Debtor payors pays or satisfies in full or in part a Claim (if and
to the extent adjudicated by a court of competent jurisdiction), or such collateral or proceeds from
such collateral is used to satisfy such Claim, then immediately upon such payment, the applicable
portion of such Claim shall be expunged without a Claim objection having to be Filed and without
any further notice to or action, order, or approval of the Bankruptcy Court.

       (c)     Applicability of Insurance Policies

        Notwithstanding anything to the contrary in the Plan or Confirmation Order, Confirmation
and consummation of the Plan shall not limit or affect the rights of any third-party beneficiary of
any of the Debtor’s insurance policies with respect to such policies, including the D&O Policy.

                                        ARTICLE IX:
                                  THE LIQUIDATING TRUST

Section 9.01 Liquidating Trust Creation

        On the Effective Date, the Liquidating Trust shall be established and become effective.
The Liquidating Trust Agreement shall (a) be in form and substance consistent in all respects with
this Plan and be reasonably acceptable to the Plan Proponents and (b) contain customary provisions
for trust agreements utilized in comparable circumstances, including any and all provisions
necessary to ensure continued treatment of the Liquidating Trust as a grantor trust and the
Liquidating Trust Beneficiaries as the grantors and owners thereof for federal income tax purposes.
All relevant parties (including the Debtors, the Creditors’ Committee, the Liquidating Trustee and
the Liquidating Trust Beneficiaries) will take all actions necessary to cause title to the Liquidating
Trust Assets to be transferred to the Liquidating Trust. The powers, authority, responsibilities,
and duties of the Liquidating Trust and the Liquidating Trustee are set forth in and shall be
governed by the Liquidating Trust Agreement, the Plan, and the Confirmation Order.




                                                -37-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 42 of 61



Section 9.02 Purpose of the Liquidating Trust

       The Liquidating Trust shall be established for the primary purpose of liquidating its assets
and making Distributions in accordance with the Plan, Confirmation Order and the Liquidating
Trust Agreement, with no objective to continue or engage in the conduct of a trade or business,
except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the
Liquidating Trust.

Section 9.03 Transfer of Assets to the Liquidating Trust

        The Debtors and the Liquidating Trustee shall establish the Liquidating Trust for the
benefit of and on behalf of the Liquidating Trust Beneficiaries pursuant to the Liquidating Trust
Agreement, with the Liquidating Trust Beneficiaries to be treated as the grantors and deemed
owners of the Liquidating Trust Assets. The Debtors will irrevocably transfer, assign, and deliver
to the Liquidating Trust, on behalf of the Liquidating Trust Beneficiaries, all of their rights, title,
and interests in the Liquidating Trust Assets, including any claims, rights, and Causes of Action
that the Debtors may hold against any Entity in accordance with the provisions herein,
notwithstanding any prohibition on assignment under non-bankruptcy law. The Assigning
Claimants will also assign to the Liquidating Trust all of their rights, title, and interests in the
Assigned Investor Claims. Upon establishment of the Liquidating Trust and from time to time
thereafter, (i) the SEC may elect and be authorized to transfer, assign, and deliver to the
Liquidating Trust all of their rights, title, and interests in the SEC Contributed Recoveries, and (ii)
the Receiver may, from time to time, pursuant to an order of the District Court in the SEC Action,
transfer, assign, and deliver to the Liquidating Trust all of its rights, title and interests in the
Receiver Contributed Recoveries.

        The Liquidating Trust will accept and hold the Liquidating Trust Assets in the Liquidating
Trust for the benefit of the Liquidating Trust Beneficiaries, subject to the Plan and the Liquidating
Trust Agreement.

        On the Effective Date (or thereafter, with respect to the Receiver Contributed Recoveries
and the SEC Contributed Recoveries), all Liquidating Trust Assets shall vest and be deemed to
vest in the Liquidating Trust in accordance with Section 1141 of the Bankruptcy Code; provided,
however, that the Liquidating Trustee, with the consent of the Liquidating Trust Oversight
Committee or, in the absence of such consent, by order of the Bankruptcy Court, may abandon or
otherwise not accept any Liquidating Trust Assets that the Liquidating Trustee believes, in good
faith, have no value to the Liquidating Trust, including any Assigned Investor Claims. Any Assets
the Liquidating Trustee so abandons or otherwise does not accept shall not vest in the Liquidating
Trust. As of the Effective Date, all Liquidating Trust Assets vested in the Liquidating Trust shall
be free and clear of all Liens, Claims and Equity Interests except as otherwise specifically provided
in the Plan or in the Confirmation Order. Upon the transfer by the Debtors of the Liquidating Trust
Assets to the Liquidating Trust or abandonment of Liquidating Trust Assets by the Liquidating
Trustee, the Debtors will have no reversionary or further interest in or with respect to any
Liquidating Trust Assets or the Liquidating Trust. Notwithstanding anything herein to the
contrary, the Liquidating Trust and the Liquidating Trustee shall be deemed to be fully bound by
the terms of the Plan and the Confirmation Order.



                                                 -38-
             Case 18-19121-RBR           Doc 724      Filed 06/17/19     Page 43 of 61



        For the avoidance of doubt, and notwithstanding anything herein to the contrary, the
Debtors shall not transfer or be deemed to have transferred to the Liquidating Trust any claims or
Causes of Action (a) released pursuant to this Plan or (b) exculpated pursuant to Article XII hereof
to the extent of any such exculpation.

Section 9.04 Tax Treatment of the Liquidating Trust

        For all federal income tax purposes, the Liquidating Trust Beneficiaries will be treated as
grantors and owners thereof and it is intended that the Liquidating Trust be classified as a
Liquidating Trust under 26 C.F.R.§ 301.7701–4 and that the Liquidating Trust is owned by the
Liquidating Trust Beneficiaries. Accordingly, for federal income tax purposes, it is intended that
the Liquidating Trust Beneficiaries be treated as if they had received a Distribution of an undivided
interest in the Liquidating Trust Assets and then contributed such interests to the Liquidating Trust.
Accordingly, the Liquidating Trust shall, in an expeditious but orderly manner, liquidate and
convert to Cash the Liquidating Trust Assets, make timely Distributions to the Liquidating Trust
Beneficiaries pursuant to the Plan, and not unduly prolong the Liquidating Trust’s duration. The
Liquidating Trust shall not be deemed a successor in interest of the Debtors for any purpose other
than as specifically set forth herein or in the Liquidating Trust Agreement. The Liquidating Trust
is intended to qualify as a “grantor trust” for federal income tax purposes with the Liquidating
Trust Beneficiaries treated as grantors and owners of the trust.

       The Liquidating Trust shall file returns for the Liquidating Trust, except with respect to
any Disputed Claims Reserve, as a grantor trust pursuant to Treasury Regulation Section 1.671-
4(a) and in accordance with this Section of the Plan. The Liquidating Trust’s taxable income, gain,
loss, deduction or credit will be allocated to each holder in accordance with their relative
Liquidating Trust Interest.

        As soon as possible after the Effective Date, the Liquidating Trust shall make a good faith
valuation of assets of the Liquidating Trust, and such valuation shall be used consistently by all
parties for all federal income tax purposes. The Liquidating Trust also shall file (or cause to be
filed) any other statements, returns, or disclosures relating to the Liquidating Trust that are required
by any Governmental Unit for taxing purposes.

        The Liquidating Trust shall file all income tax returns with respect to any income
attributable to the Disputed Claims Reserve and shall pay any federal, state and local income taxes
attributable to the Disputed Claims Reserve, based on the items of income, deduction, credit or
loss allocable thereto.

        The Liquidating Trust may request an expedited determination of Taxes of the Debtors or
of the Liquidating Trust, including the Disputed Claims Reserve, under Bankruptcy Code Section
505(b) for all returns filed for, or on behalf of, the Debtors and the Liquidating Trust for all taxable
periods through the dissolution of the Liquidating Trust.

        The Liquidating Trustee shall be responsible for filing all federal, state, local and foreign
tax returns for the Debtors and the Liquidating Trust. The Liquidating Trust shall comply with all
withholding and reporting requirements imposed by any federal, state, local, or foreign taxing




                                                 -39-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 44 of 61



authority, and all Distributions made by the Liquidating Trust shall be subject to any such
withholding and reporting requirements.

        The Liquidating Trustee shall send annually to each Liquidating Trust Beneficiaries who
is the holder of an Allowed Claim a separate statement stating the Liquidating Trust Beneficiary’s
share of income, gain, loss, deduction or credit and instructing all such Liquidating Trust
Beneficiaries to report such items on their Federal tax returns (and state tax returns if required by
applicable law).

Section 9.05 Distribution; Withholding

        Notwithstanding anything in the Plan to the contrary, the Liquidating Trustee shall make,
or cause to be made, all Distributions under the Plan and the Liquidating Trust Agreement other
than those Distributions made by the Debtors on the Effective Date.

        The Liquidating Trust may withhold from amounts distributable to any Entity any and all
amounts, determined in the Liquidating Trustee’s sole discretion, required by the Plan or
Liquidating Trust Agreement, or applicable law, regulation, rule, ruling, directive, or other
governmental requirement. The Liquidating Trustee may require any Liquidating Trustee
Beneficiary to furnish to the Liquidating Trustee in writing his, her or its Employer or Taxpayer
Identification Number as assigned by the IRS or an executed IRS Form W-9, IRS Form W8-BEN
or similar tax form, and the Liquidating Trustee may condition any Distribution upon receipt of
such identification number or executed document.

Section 9.06 Insurance

        The Liquidating Trust shall maintain customary insurance coverage for the protection of
Persons or Entities serving as administrators and overseers of the Liquidating Trust on and after
the Effective Date.

Section 9.07 Other Rights and Duties of the Liquidating Trustee

       In addition to the Liquidating Trustee’s rights and duties with respect to the Liquidating
Trust under the Plan and Liquidating Trust Agreement, on and after the Effective Date, the
Liquidating Trustee will be authorized to implement the Plan and any applicable orders of the
Bankruptcy Court.

        On the Effective Date, the Liquidating Trust shall: (a) take possession of all books, records,
and files of the Debtors and their Estates, in all forms including electronic and hard copy, other
than the Debtors’ Professionals’ Documents; and (b) provide for the retention and storage of such
books, records, and files until such time as the Liquidating Trustee determines, in accordance with
the Liquidating Trust Agreement, that retention of same is no longer necessary or required.

       The Liquidating Trustee shall be authorized to, and at the direction of the Liquidating Trust
Oversight Committee shall, collect and liquidate all uncollected and unliquidated Liquidating
Trust Assets, including the Liquidating Trust Actions and tax refunds.




                                                -40-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 45 of 61



        Any and all rights to conduct investigations with respect to Causes of Action, Avoidance
Actions or claims not released by the Debtors shall vest with the Liquidating Trust and shall
continue until dissolution of the Liquidating Trust, as if neither the Confirmation Date nor the
Effective Date had occurred.

       The Filing of the final monthly operating report (for the month in which the Effective Date
occurs) and all subsequent quarterly reports shall be the responsibility of the Liquidating Trustee.

Section 9.08 Disputed Claims Reserve

        The Liquidating Trustee may maintain, in accordance with the Liquidating Trustee’s
powers and responsibilities under the Plan and the Liquidating Trust Agreement, a Disputed
Claims Reserve. The Liquidating Trustee may, in his reasonable discretion, distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided herein and in the
Liquidating Trust Agreement, as Disputed Claims are resolved, and such amounts may be
distributed to the corresponding Liquidating Trust Beneficiaries on account of such Disputed
Claims as if such Disputed Claims were Allowed Claims as of the Effective Date. On a quarterly
basis, the Liquidating Trustee shall provide the Liquidating Trust Oversight Committee and the
SEC with an update on the activity and current balance of the Disputed Claims Reserve.

Section 9.09 Wind-Down

        In addition to the Liquidating Trustee’s rights and duties with respect to the Liquidating
Trust, on and after the Effective Date, the Liquidating Trustee shall have the power and authority
to take any action necessary to wind down and dissolve any Surviving Debtor.

         As soon as practicable after the Effective Date, the Liquidating Trustee shall: (1) in the
Liquidating Trustee’s reasonable discretion, complete and file all final or otherwise required
federal, state, and local tax returns for each of the Debtors, and pursuant to Section 505(b) of the
Bankruptcy Code, may request an expedited determination of any unpaid tax liability of such
Debtor or its Estate for any tax incurred during the administration of such Debtor’s Chapter 11
Case, as determined under applicable tax laws; and (2) take such other actions as the Liquidating
Trustee may determine to be necessary or desirable to carry out the purposes of the Plan. From
and after the Effective Date, the Debtors for all purposes shall be deemed to have withdrawn their
business operations from any state in which the Debtors were previously conducting, or are
registered or licensed to conduct, their business operations, and shall not be required to file any
document, pay any sum, or take any other action in order to effectuate such withdrawal, shall be
deemed to have cancelled pursuant to this Plan all Equity Interests, and shall not be liable in any
manner to any taxing authority for franchise, business, license, or similar taxes accruing on or after
the Effective Date. For the avoidance of doubt, the dissolution of the Debtors shall not have any
effect, in any manner, on the Causes of Action and Avoidance Actions that the Liquidating Trustee
may assert or substitute into as plaintiff in accordance with the Plan and the Liquidating Trust
Agreement and notwithstanding the Debtors’ dissolution, the Debtors shall be deemed to remain
intact with respect to the preparation, filing, review, and resolution of applications for Professional
Fee Claims and as otherwise provided for in the Plan.




                                                 -41-
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 46 of 61



Section 9.10 Post-Effective Date Reporting

       Beginning twenty (20) days after the first full quarter-end following the Effective Date and
continuing thereafter so long as the Liquidating Trust shall remain in existence, the Liquidating
Trustee shall File but not serve a “Chapter 11 Post-Confirmation Quarterly Operating Report” in
a form substantially similar to the form promulgated by the Office of the United States Trustee.
Among other things, the report shall include a schedule of (a) the Liquidating Trust’s receipts and
disbursements, (b) all Liquidating Trust Assets held by the Liquidating Trust, and (c) all fees,
income, and expenses related to the Liquidating Trust during the preceding calendar year. The
Liquidating Trustee’s quarterly report shall be provided to the Liquidating Trust Oversight
Committee upon Filing, and shall be available to any Liquidating Trust Beneficiary upon request
in accordance with the Liquidating Trust Agreement.

Section 9.11 Termination of the Liquidating Trust and Liquidating Trust Oversight
             Committee

        The Liquidating Trustee and members of the Liquidating Trust Oversight Committee shall
be discharged and the Liquidating Trust and Liquidating Trust Oversight Committee shall be
terminated, at such time as (a) all Disputed Claims have been resolved, (b) all of the Liquidating
Trust Assets have been liquidated, (c) all duties and obligations of the Liquidating Trustee
hereunder have been fulfilled, (d) all Distributions required to be made by the Liquidating Trust
under the Plan and the Liquidating Trust Agreement have been made, and (e) the Chapter 11 Cases
of the Debtors have been closed, but in no event shall the Liquidating Trust be dissolved later than
five (5) years from the Effective Date unless the Bankruptcy Court, upon motion by the Liquidating
Trustee within the six-month period prior to the fifth anniversary (or the end of any extension
period approved by the Bankruptcy Court), determines that a fixed period extension not to exceed
three (3) years, together with any prior extensions, without a favorable letter ruling from the
Internal Revenue Service, to the extent required under applicable law at that time, that any further
extension would not adversely affect the status of the Liquidating Trust as a liquidating trust for
federal income tax purposes) is necessary to facilitate or complete the liquidation, recovery and
Distribution of the Liquidating Trust Assets. The Trustee may seek such an extension with the
consent of the Oversight Committee or, to the extent the Trustee and the Oversight Committee do
not agree, as ordered by the Bankruptcy Court.

Section 9.12 Transfer of Liquidating Trust Interests

        Notwithstanding anything to the contrary in the Plan, Liquidating Trust Interests shall not
be transferrable except upon death of the interest holder or by operation of law.

Section 9.13 Termination of the Liquidating Trustee

       The duties, responsibilities, and powers of the Liquidating Trustee shall terminate in
accordance with the terms of the Liquidating Trust Agreement.

Section 9.14 Exculpation; Indemnification

       The Liquidating Trust Indemnified Parties will be exculpated and indemnified by the
Liquidating Trust pursuant to the terms of the Liquidating Trust Agreement; provided, that the


                                               -42-
             Case 18-19121-RBR           Doc 724      Filed 06/17/19     Page 47 of 61



Liquidating Trust Agreement shall not include indemnification for gross negligence, willful
misconduct or fraud and shall not include indemnification or exculpation for breach of contract
claims.

Section 9.15 Release of Liens

       Except as otherwise provided by the Plan or in any contract, instrument, release or other
agreement or document created or assumed in connection with the Plan, on the Effective Date all
mortgages, deeds of trust, liens, pledges or other security interests against the property of the
Debtors’ Estates shall be fully released and discharged, and all of the right, title and interest of any
Holder of such mortgages, deeds of trust, liens, pledges or other security interests shall revert to
the applicable Estate.

Section 9.16 Subordination

       (a)     Preservation of Subordination Rights by Estates

        Except as otherwise provided herein, all subordination rights and claims relating to the
subordination by the Debtors or the Liquidating Trustee of any Allowed Claim or Equity Interest
shall remain valid, enforceable and unimpaired in accordance with Section 510 of the Bankruptcy
Code or otherwise.

       (b)     Waiver by Creditors of all Subordination Rights

        Except as otherwise ordered by the Bankruptcy Court, each Holder of a Claim shall be
deemed to have waived all contractual, legal and equitable subordination rights that they may
have—whether arising under general principles of equitable subordination, Section 510(b) or (c)
of the Bankruptcy Code, or otherwise—with respect to any and all Distributions to be made under
the Plan, and all such contractual, legal or equitable subordination rights that each Holder has
individually and collectively with respect to any such Distribution made pursuant this Plan shall
be discharged and terminated, and all actions related to the enforcement of such subordination
rights are permanently enjoined.

                          ARTICLE X:
PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
                     CLAIMS AND INTERESTS

Section 10.01 Resolution of Disputed Claims

       (a)     Allowance of Claims and Equity Interests

        Prior to the Effective Date, the Debtors, and on and after the Effective Date, the Liquidating
Trustee, shall have and shall retain any and all rights and defenses that the Debtors had with respect
to any Claim or Equity Interest, except with respect to any Claim or Equity Interest deemed
Allowed as of the Effective Date. Except as expressly provided in the Plan or in any order entered
in the Chapter 11 Cases prior to the Effective Date (including the Confirmation Order), no Claim
or Equity Interest shall become an Allowed Claim or Equity Interest unless and until such Claim
or Equity Interest is deemed Allowed under the Plan or the Bankruptcy Code or the Bankruptcy


                                                 -43-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 48 of 61



Court has entered a Final Order, including the Confirmation Order, in the Chapter 11 Cases
allowing such Claim or Equity Interest.

       (b)     Prosecution of Objections to Claims or Equity Interests

         Subject in all respects to the provisions hereof, other than with respect to Professional Fee
Claims, prior to the Effective Date, the Debtors, and on or after the Effective Date, the Liquidating
Trustee, upon consultation with the Liquidating Trust Oversight Committee, shall have the
authority to File objections to Claims or Equity Interests, and to settle, compromise, withdraw, or
litigate to judgment objections on behalf of the Debtors’ Estates to any and all Claims or Equity
Interests, regardless of whether such Claims or Equity Interests are in a Class or otherwise.

       Subject to the foregoing and the other provisions of the Plan, from and after the Effective
Date, the Liquidating Trustee (a) may settle or compromise any Disputed Claim in accordance
with the Liquidating Trust Agreement, with the consent of the Liquidating Trust Oversight
Committee or, in the absence of such consent, by order of the Bankruptcy Court; and (b) shall
succeed to the Debtors’ rights with respect to any objections Filed by the Debtors that remain
pending as of the Effective Date. From and after the Effective Date, the Liquidating Trustee shall
have the sole authority to administer and adjust the Claims Register to reflect any such settlements
or compromises without any further notice to or action, order, or approval of the Bankruptcy Court.

       (c)     Claims Estimation

        Prior to the Effective Date the Debtors, and on and after the Effective Date, the Liquidating
Trustee, with the consent of the Liquidating Trust Oversight Committee or, in the absence of such
consent, by order of the Bankruptcy Court, may, at any time, request that the Bankruptcy Court
estimate (a) any Disputed Claim pursuant to applicable law and (b) any contingent or unliquidated
Claim pursuant to applicable law, including Section 502(c) of the Bankruptcy Code, regardless of
whether the Debtors or the Liquidating Trustee have previously objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain
jurisdiction under 28 U.S.C. §§ 157 and 1334 to the maximum extent permitted by law as
determined by the Bankruptcy Court to estimate any Disputed Claim, contingent Claim, or
unliquidated Claim, including during the litigation concerning any objection to any Claim or
during the pendency of any appeal relating to any such objection. Notwithstanding any provision
otherwise in the Plan to the contrary, a Claim that has been expunged from the Claims Register
but that is subject to appeal or has not been the subject of a Final Order, shall be deemed to be
estimated at zero dollars, unless otherwise ordered by the Bankruptcy Court.

        In the event that the Bankruptcy Court estimates any Disputed Claim, contingent Claim, or
unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
Claim or a maximum limitation on such Claim for all purposes under the Plan, including for
purposes of Distributions, and the Liquidating Trustee may elect to pursue additional objections
to the ultimate Distribution on such Claim. If the estimated amount constitutes a maximum
limitation on such Claim, the Liquidating Trustee may elect to pursue any supplemental
proceedings to object to any ultimate Distribution on account of such Claim. Notwithstanding
Section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been
estimated pursuant to Section 502(c) of the Bankruptcy Code or otherwise be entitled to seek


                                                -44-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 49 of 61



reconsideration of such estimation unless such Holder has Filed a motion requesting the right to
seek such reconsideration on or before twenty-one (21) days after the date on which such Claim is
estimated. All of the aforementioned Claims and objection, estimation, and resolution procedures
are cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy
Court.

Section 10.02 Disallowance of Claims

        Any Claim that has been paid, satisfied, or superseded may be expunged on the Claims
Register by the Liquidating Trustee (or the Claims Agent at the Liquidating Trustee’s direction),
and any Claim that has been amended may be adjusted thereon by the Liquidating Trustee without
a Claims objection having to be Filed and without any further notice to or action, order, or approval
of the Bankruptcy Court.

Section 10.03 Amendments

       After the Confirmation Date, a Claim may not be filed or amended without the
authorization of the Bankruptcy Court and any such new or amended Claim Filed shall be deemed
Disallowed and expunged without any further notice to or action, order, or approval of the
Bankruptcy Court; provided that, even with such Bankruptcy Court authorization, a Claim may be
amended by the Holder of such Claim solely to decrease, but not to increase, unless otherwise
provided by the Bankruptcy Court, the amount, number or priority, except as provided in
Section 7.03 of this Plan.

Section 10.04 No Post-Petition Interest

        Unless otherwise specifically provided for in the Plan, by applicable law, or agreed to by,
as applicable, the Debtors or the Liquidating Trustee, interest shall not accrue or be paid on any
Claim, and no Holder of any Claim shall be entitled to interest accruing on and after the Petition
Date on account of any Claim. Without limiting the foregoing, interest shall not accrue or be paid
on any Claim after the Effective Date to the extent the final Distribution paid on account of such
Claim occurs after the Effective Date.

                                     ARTICLE XI:
                              RETENTION OF JURISDICTION

Section 11.01 Retention of Jurisdiction

        Under Sections 105(a) and 1142 of the Bankruptcy Code, and notwithstanding entry of the
Confirmation Order and occurrence of the Effective Date, and except as otherwise ordered by the
Bankruptcy Court, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising
out of, and related to, these Chapter 11 Cases and the Plan to the fullest extent permitted by law
(provided, however, that notwithstanding the foregoing, with respect to all civil proceedings
arising under the Bankruptcy Code or arising in or related to these Chapter 11 Cases and the Plan,
the Bankruptcy Court shall have original but not exclusive jurisdiction, in accordance with
Section 1334(b) of Title 28 of the United States Code), including, among other things, jurisdiction
to:


                                                -45-
     Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 50 of 61



        (I)     allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, secured, or unsecured status of any Claim or Equity Interest not otherwise Allowed
under the Plan (other than personal injury or wrongful death Claims, unless agreed by the
Holder), including the resolution of any request for payment of any Administrative Claim
and the resolution of any objections to the allowance or priority of Claims or Equity
Interests;

        (II)    hear and determine all applications for compensation and reimbursement of
expenses of Professionals under the Plan or under Sections 327, 328, 330, 331, 503(b),
1103, and 1129(a)(4) of the Bankruptcy Code; provided, however, that from and after the
Effective Date, the payment of the fees and expenses of the Professionals of the Liquidating
Trust and Liquidating Trust Oversight Committee shall be made in the ordinary course of
business and shall not be subject to the approval of the Bankruptcy Court, except as set
forth in the Liquidating Trust Agreement;

        (III) hear and determine all matters with respect to the assumption or rejection
of any Executory Contract or Unexpired Lease to which any of the Debtors is a party or
with respect to which any of the Debtors may be liable, including, if necessary, the nature
or amount of any required Cure or the liquidation or allowance of any Claims arising
therefrom;

       (IV) effectuate performance of and payments under the provisions of the Plan
and enforce remedies upon any default under the Plan;

        (V)    hear and determine any and all adversary proceedings, motions,
applications, and contested or litigated matters arising out of, under, or related to, these
Chapter 11 Cases, any litigation rights or the Plan whether Filed or commenced before or
after the Confirmation Hearing;

       (VI) enter such orders as may be necessary or appropriate to execute, implement,
or consummate the provisions of the Plan and all contracts, instruments, releases, and other
agreements or documents created in connection with the Plan, the Disclosure Statement or
the Confirmation Order;

        (VII) hear and determine any and all disputes arising in connection with the
interpretation, implementation, consummation, or enforcement of the Plan, including
disputes arising under agreements, documents, or instruments executed in connection with
the Plan;

       (VIII) consider any modifications of the Plan, cure any defect or omission, or
reconcile any inconsistency in any order of the Bankruptcy Court, including the
Confirmation Order;

        (IX) issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the
implementation, consummation, or enforcement of the Plan or the Confirmation Order;




                                        -46-
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 51 of 61



             (X)    enter and implement such orders as may be necessary or appropriate if the
       Confirmation Order is for any reason reversed, stayed, revoked, modified, or vacated;

              (XI) hear and determine any matters arising in connection with or relating to the
       Plan, the Plan Supplement, the schedules to the Plan, the Disclosure Statement, the
       Confirmation Order, or any contract, instrument, release, or other agreement or document
       created in connection with the Plan, the Plan Supplement, the schedules to the Plan, the
       Disclosure Statement, or the Confirmation Order;

               (XII) enforce, interpret, and determine any disputes arising in connection with
       any stipulations, orders, judgments, injunctions, releases, exculpations, indemnifications,
       and rulings entered in connection with these Chapter 11 Cases (whether or not these
       Chapter 11 Cases have been closed);

              (XIII) except as otherwise limited herein, recover all assets of the Debtors and
       property of the Estates, wherever located;

              (XIV) hear and determine matters concerning state, local, and federal taxes in
       accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

              (XV) hear and determine such other matters as may be provided in the
       Confirmation Order or as may be authorized under, or not inconsistent with, provisions of
       the Bankruptcy Code;

               (XVI) resolve any cases, controversies, suits, or disputes related to the Liquidating
       Trust, the Liquidating Trustee, the Liquidating Trust Assets, and any Surviving Debtor,
       including to enter any orders resolving such cases, controversies, suits, or disputes and any
       attendant bar order or channeling injunction relating thereto; and

               (XVII) enter a final decree closing these Chapter 11 Cases.

Section 11.02 Reserved Rights to Seek Bankruptcy Court Approval

        Notwithstanding any provision of the Plan allowing an act to be taken without Bankruptcy
Court approval, the Liquidating Trustee shall have the right to submit to the Bankruptcy Court any
question or questions regarding which either of them may desire to have explicit approval of the
Bankruptcy Court for the taking of any specific action proposed to be taken by the Liquidating
Trust, including the administration, distribution, or proposed sale of any of the Liquidating Trust
Assets. The Bankruptcy Court shall retain jurisdiction and power for such purposes and shall
approve or disapprove any such proposed action upon motion Filed by the Liquidating Trust, as
applicable.

Section 11.03 Failure of the Bankruptcy Court to Exercise Jurisdiction

       If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising in, arising under, or related to these
Chapter 11 Cases, including the matters set forth in Section 11.01 of the Plan, the provisions of



                                               -47-
             Case 18-19121-RBR           Doc 724      Filed 06/17/19     Page 52 of 61



this Article XI shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having jurisdiction with respect to such matter.

                                 ARTICLE XII:
                  SETTLEMENT, INJUNCTIONS AND EXCULPATIONS

Section 12.01 Compromise and Settlement of Claims, Equity Interests, and Controversies

         Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions and other
benefits provided pursuant to the Plan, and except as otherwise specifically provided in the Plan
or in any contract, instrument, or other agreement or document created pursuant to the Plan, the
Distributions, rights, and treatment that are provided in the Plan shall be in complete settlement,
compromise, and release, effective as of the Effective Date, of Claims, Equity Interests, and Causes
of Action and Avoidance Actions of any nature whatsoever, including any interest accrued on
Claims or Equity Interests from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Equity Interests in, the Debtors or any of
their assets or properties, regardless of whether any property shall have been distributed or retained
pursuant to the Plan on account of such Claims and Equity Interests, including demands, liabilities,
Causes of Action and Avoidance Actions that arose before the Effective Date, any liability to the
extent such Claims or Equity Interests relate to services performed by employees of the Debtors
before the Effective Date and that arise from a termination of employment, any contingent or non-
contingent liability on account of representations or warranties issued on or before the Effective
Date, and all debts of the kind specified in Sections 502(g), 502(h), or 502(i) of the Bankruptcy
Code, in each case whether or not: (a) a Proof of Claim or proof of Interest based upon such debt,
right, or Equity Interest is Filed or deemed Filed pursuant to Section 501 of the Bankruptcy Code;
(b) a Claim or Equity Interest based upon such debt, right, or Equity Interest is Allowed pursuant
to Section 502 of the Bankruptcy Code; or (c) the Holder of such a Claim or Equity Interest has
accepted the Plan. Any default by the Debtors or their Affiliates with respect to any Claim or
Equity Interest that existed immediately before or on account of the filing of the Chapter 11 Cases
shall be deemed cured on the Effective Date. The Confirmation Order shall be a judicial
determination of the settlement, compromise, and release of all Claims and Equity Interests,
subject to the occurrence of the Effective Date.

Section 12.02 Exculpation

       The Exculpated Parties shall neither have nor incur any liability to any Entity,
including any Holder of a Claim or Equity Interest, for any act taken or omitted in
connection with the Chapter 11 Cases, or related to formulating, negotiating, soliciting,
preparing, disseminating, confirming, or implementing the Plan or consummating the Plan,
the Disclosure Statement, or any contract, instrument, release, or other agreement or
document created or entered into in connection with the Plan or any other prepetition or
post-petition act taken or omitted in connection with or in contemplation of the restructuring
or liquidation of the Debtors, except for acts or omissions that are the result of fraud, gross
negligence, or willful misconduct; provided that each Exculpated Party shall be entitled to
rely upon the advice of counsel concerning his, her, or its duties pursuant to, or in connection
with, the Plan or any other related document, instrument, or agreement. Without limiting
the foregoing “Exculpation” provided under this Section 12.02, the rights of any Holder of a


                                                 -48-
           Case 18-19121-RBR        Doc 724    Filed 06/17/19    Page 53 of 61



Claim or Equity Interest to enforce rights arising under this Plan shall be preserved,
including the right to compel payment of Distributions in accordance with the Plan.

Section 12.03 Non-Discharge of Debtors; Property Dealt With by the Plan

       In accordance with Section 1141(d)(3)(A) of the Bankruptcy Code, the Plan does not
discharge the Debtors. Section 1141(c) of the Bankruptcy Code nevertheless provides,
among other things, that the property dealt with by the Plan is free and clear of all Claims
and Equity Interests against the Debtors. As such, no Person or Entity holding a Claim or
an Equity Interest may receive any payment from, or seek recourse against, any assets that
are to be distributed under the Plan other than assets required to be distributed to that
Person under the Plan.

Section 12.04 Injunction

      EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, ALL ENTITIES AND PERSONS WHO HAVE HELD, HOLD,
OR MAY HOLD CLAIMS, EQUITY INTERESTS, CAUSES OF ACTION, OR
LIABILITIES THAT: (a) ARE SUBJECT TO COMPROMISE AND SETTLEMENT
PURSUANT TO THE TERMS OF THE PLAN; (b) ARE SUBJECT TO EXCULPATION
PURSUANT TO SECTION 12.02 HEREOF (BUT ONLY TO THE EXTENT OF THE
EXCULPATION PROVIDED IN SECTION 12.02); OR (c) ARE OTHERWISE STAYED,
TREATED OR TERMINATED PURSUANT TO THE TERMS OF THE PLAN, ARE
PERMANENTLY ENJOINED AND PRECLUDED, FROM AND AFTER THE
EFFECTIVE DATE, FROM: (1) COMMENCING OR CONTINUING IN ANY MANNER
ANY ACTION OR OTHER PROCEEDING OF ANY KIND, INCLUDING ON ACCOUNT
OF ANY CLAIMS, EQUITY INTERESTS, CAUSES OF ACTIONS, OR LIABILITIES
THAT HAVE BEEN COMPROMISED OR SETTLED AGAINST THE DEBTORS, THE
LIQUIDATING TRUST, OR ANY ENTITY SO RELEASED OR EXCULPATED (OR THE
PROPERTY OR ESTATE OF ANY ENTITY, DIRECTLY OR INDIRECTLY, SO
RELEASED OR EXCULPATED, INCLUDING THE LIQUIDATING TRUST AND THE
LIQUIDATING TRUST ASSETS) ON ACCOUNT OF OR IN CONNECTION WITH OR
WITH RESPECT TO ANY RELEASED, SETTLED, COMPROMISED, OR
EXCULPATED CLAIMS, EQUITY INTERESTS, CAUSES OF ACTION, OR
LIABILITIES; (2) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING BY
ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE, OR ORDER
AGAINST THE DEBTORS, THE LIQUIDATING TRUST, OR ANY ENTITY SO
RELEASED OR EXCULPATED (OR THE PROPERTY OR ESTATE OF THE DEBTORS
OR ANY ENTITY SO RELEASED OR EXCULPATED) ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH RELEASED, SETTLED,
COMPROMISED, OR EXCULPATED CLAIMS, EQUITY INTERESTS, CAUSES OF
ACTION, OR LIABILITIES; (3) CREATING, PERFECTING, OR ENFORCING ANY
LIEN, CLAIM, OR ENCUMBRANCE OF ANY KIND AGAINST THE DEBTORS, THE
LIQUIDATING TRUST, OR ANY ENTITY SO RELEASED OR EXCULPATED (OR THE
PROPERTY OR ESTATE OF THE DEBTORS OR ANY ENTITY SO RELEASED OR
EXCULPATED) ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT
TO ANY SUCH RELEASED, SETTLED, COMPROMISED, OR EXCULPATED


                                            -49-
            Case 18-19121-RBR          Doc 724     Filed 06/17/19      Page 54 of 61



CLAIMS, EQUITY INTERESTS, CAUSES OF ACTION, OR LIABILITIES; (4)
ASSERTING ANY RIGHT OF SETOFF OR SUBROGATION OF ANY KIND AGAINST
ANY OBLIGATION DUE FROM THE DEBTORS OR ANY ENTITY SO RELEASED OR
EXCULPATED (OR THE PROPERTY OR ESTATE OF THE DEBTORS OR ANY
ENTITY SO RELEASED OR EXCULPATED) ON ACCOUNT OF OR IN CONNECTION
WITH OR WITH RESPECT TO ANY SUCH RELEASED, SETTLED, COMPROMISED,
OR EXCULPATED CLAIMS, EQUITY INTERESTS, CAUSES OF ACTION, OR
LIABILITIES UNLESS SUCH ENTITY HAS TIMELY ASSERTED SUCH SETOFF
RIGHT PRIOR TO CONFIRMATION IN A DOCUMENT FILED WITH THE
BANKRUPTCY COURT EXPLICITLY PRESERVING SUCH SETOFF OR
SUBROGATION, AND NOTWITHSTANDING AN INDICATION OF A CLAIM OR
INTEREST OR OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR INTENDS TO
PRESERVE ANY RIGHT OF SETOFF OR SUBROGATION PURSUANT TO
APPLICABLE LAW OR OTHERWISE; AND (5) COMMENCING OR CONTINUING IN
ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND AGAINST
THE DEBTORS, THE LIQUIDATING TRUST, OR ANY ENTITY SO RELEASED OR
EXCULPATED (OR THE PROPERTY OR ESTATE OF THE DEBTORS, THE
LIQUIDATING TRUST, OR ANY ENTITY SO RELEASED OR EXCULPATED) ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
RELEASED, SETTLED, COMPROMISED, OR EXCULPATED CLAIMS, EQUITY
INTERESTS, CAUSES OF ACTION, OR LIABILITIES RELEASED, SETTLED, OR
COMPROMISED PURSUANT TO THE PLAN; PROVIDED THAT NOTHING
CONTAINED IN THE PLAN SHALL PRECLUDE AN ENTITY FROM OBTAINING
BENEFITS DIRECTLY AND EXPRESSLY PROVIDED TO SUCH ENTITY PURSUANT
TO THE TERMS OF THE PLAN; PROVIDED, FURTHER, THAT NOTHING
CONTAINED IN THE PLAN SHALL BE CONSTRUED TO PREVENT ANY ENTITY
FROM DEFENDING AGAINST CLAIM OBJECTIONS OR COLLECTION ACTIONS
WHETHER BY ASSERTING A RIGHT OF SETOFF OR OTHERWISE TO THE
EXTENT PERMITTED BY LAW.

Section 12.05 Setoffs

        Except as otherwise provided in the Plan, prior to the Effective Date, the Debtors, and on
and after the Effective Date, the Liquidating Trustee, pursuant to the Bankruptcy Code (including
Section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may be agreed to by
the Holder of a Claim or Equity Interest, may reduce, diminish, discount, compromise, or setoff
against, and reduce the amount of, any Allowed Claim or Equity Interest on account of any Proof
of Claim or other pleading Filed with respect thereto prior to the Confirmation Hearing and the
Distributions to be made pursuant to the Plan on account of such Allowed Claim or Equity Interest
(before any Distribution is made on account of such Allowed Claim or Equity Interest), any claims,
rights, Causes of Action and Avoidance Actions of any nature that the Debtors’ Estates may hold
against the Holder of such Allowed Claim or Equity Interest, to the extent such claims, rights, or
Causes of Action against such Holder have not been otherwise compromised or settled on or prior
to the Effective Date (whether pursuant to the Plan or otherwise), including any rights under
Section 502(d) of the Bankruptcy Code, provided that neither the failure to effect such a setoff nor
the allowance of any Claim or Equity Interest pursuant to the Plan shall constitute a waiver or
release by the Debtors or the Liquidating Trustee, as applicable, of any such claims, rights, Causes


                                               -50-
             Case 18-19121-RBR        Doc 724     Filed 06/17/19    Page 55 of 61



of Action and Avoidance Actions that the Debtors’ Estates may possess against such Holder. In
no event shall any Holder of Claims or Equity Interests be entitled to setoff any Claim or Equity
Interest against any claim, right, Cause of Action or Avoidance Actions of the Debtors’ Estates
unless such Holder has timely Filed a Proof of Claim with the Bankruptcy Court preserving such
setoff. Further, nothing in the Plan shall prejudice or be deemed to have prejudiced the Debtors’
or the Liquidating Trustee’ right to assert that any Holder’s setoff rights were required to have
been asserted by motion or pleading filed with the Bankruptcy Court prior to the Effective Date
and that the filing of a Proof of Claim was not sufficient.

Section 12.06 Term of Injunctions or Stays

       Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays
provided for in these Chapter 11 Cases under Sections 105 or 362 of the Bankruptcy Code or
otherwise, and extant on the Confirmation Date (excluding any injunctions or stays contained in
the Plan or the Confirmation Order), shall remain in full force and effect until the Debtors’
bankruptcy cases are all closed except for the injunctions provided in Section 12.04, which shall
be permanent injunctions.

                                ARTICLE XIII:
                   CONDITIONS PRECEDENT TO CONFIRMATION
                       AND EFFECTIVENESS OF THE PLAN

Section 13.01 Conditions to Confirmation and Effectiveness

       (a)    Conditions to Confirmation

        The following conditions precedent to the occurrence of the Confirmation Date must be
satisfied unless any such condition shall have been waived by the Plan Proponents in accordance
with Section 13.03 of the Plan:

             (i)       The Confirmation Order shall have been entered in form and substance
       satisfactory to the Plan Proponents;

           (ii)       The Liquidating Trust Agreement and Plan Supplement, including any
       amendments, modifications, or supplements thereto shall be in form and substance
       materially consistent with this Plan in all respects and agreed to by the Plan Proponents;

           (iii)      The Bankruptcy Court finds that adequate information and sufficient notice
       of the Disclosure Statement, the Plan and the Confirmation Hearing, along with all
       deadlines for voting on or objecting to the Plan has been given to all relevant parties in
       accordance with the solicitation procedures governing such service and in substantial
       compliance with Bankruptcy Rules 2002(b), 3017 and 3020(b).




                                              -51-
               Case 18-19121-RBR        Doc 724     Filed 06/17/19    Page 56 of 61



       (b)       Conditions to Effectiveness

        The following conditions precedent to the occurrence of the Effective Date must be
satisfied unless any such condition shall have been waived by the Plan Proponents in accordance
with Section 13.03 of the Plan:

             (i)       the Confirmation Order shall have been entered in form and substance
       satisfactory to the Plan Proponents and shall be a Final Order;

            (ii)     all actions and all agreements, instruments and other documents necessary
       to implement the Plan and any Plan Transaction shall have been effected or executed;

          (iii)       the Debtors shall have received all authorizations, consents, regulatory
       approvals, rulings, letters, no-action letters, opinions, or other approvals or documents
       necessary to implement the Plan and any Plan Transactions that are required by law,
       regulation or order, if any;

           (iv)        the absence of any pending or threatened government action or any law that
       has the effect of or actually does prevent consummation of any Plan Transactions.

              (v)       the Liquidating Trust Agreement shall be executed and effective;

             (vi)       the Disputed Claims Reserve shall be fully funded as provided in the Plan;
       and

             (vii)      the conditions to Confirmation shall have been satisfied or waived.

Section 13.02 Notice of Occurrence of the Effective Date

       The Debtors or Liquidating Trustee shall File a notice of the occurrence of the Effective
Date within five (5) Business Days after the Effective Date; provided, that failure to timely File
such notice shall not affect the occurrence of the Effective Date.

Section 13.03 Waiver of Conditions

       Each of the conditions set forth in this Article XIII may be waived in whole or in part by
written agreement of the Plan Proponents without any notice to parties-in-interest or the
Bankruptcy Court and without a hearing.

Section 13.04 Consequences of Non-Occurrence of Effective Date

        If the Confirmation Order is vacated, (a) the Plan shall be null and void in all respects;
(b) any settlement of Claims or Equity Interests provided for hereby shall be null and void without
further order of the Bankruptcy Court; and (c) to the extent permitted under the Bankruptcy Code,
the time within which the Debtors may assume and assign or reject all Executory Contracts and
Unexpired Leases shall be extended for a period of forty-five (45) days after the date the
Confirmation Order is vacated.




                                                -52-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19     Page 57 of 61



                                     ARTICLE XIV:
                               MISCELLANEOUS PROVISIONS

Section 14.01 Administrative Claims

       All Administrative Claims (other than Professional Fee Claims) must be made by
application Filed with the Bankruptcy Court and served on counsel for the Debtors and the
Liquidating Trustee no later than the Administrative Claims Bar Date or their Administrative
Claim shall be forever barred. In the event that the Liquidating Trustee or Debtors object to an
Administrative Claim, the Bankruptcy Court shall determine the Allowed amount of such
Administrative Claim.

      With respect to Administrative Claims, the last day for Filing an objection to any
Administrative Claim will be the Claims Objection Deadline.

Section 14.02 Modifications and Amendments

        Subject to the limitations contained in the Plan, the Plan Proponents reserve the right to
modify the Plan as to material terms and seek Confirmation consistent with the Bankruptcy Code
and, as appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in Section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and
those restrictions on modifications set forth in the Plan, the Plan Proponents expressly reserve their
rights to alter, amend, or modify materially the Plan with respect to the Debtors, one or more times,
after Confirmation, but only until the Effective Date and, to the extent necessary, may initiate
proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect
or omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of
the Plan. Any such modification or supplement shall be considered a modification of the Plan and
shall be made in accordance with Article XIV hereof.

         After the Effective Date, the Liquidating Trustee can modify the Plan only in accordance
with Section 1127 of the Bankruptcy Code and applicable law; provided, however, that whether
before or after the Effective Date, the Debtors or the Liquidating Trustee, as applicable, and
without the need to resolicit votes on such modified Plan, may modify the Plan to provide for (i)
Distributions to be made to Holders of Class 5 Claims if the Liquidating Trust Beneficiaries (on
account of Allowed Class 4A Claims and Class 4B Claims) are paid in full, (ii) a bar order or
channeling injunction in connection with the compromise or settlement of a Cause of Action, or
(iii) assignability and transferability of Liquidating Trust Interests to the extent permitted by and
in compliance with applicable law.

Section 14.03 Severability of Plan Provisions

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of the Plan Proponents,
shall have the power to alter and interpret such term or provision to make it valid or enforceable
to the maximum extent practicable, consistent with the original purpose of the term or provision
held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration, or interpretation, the


                                                -53-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 58 of 61



remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing,
is valid and enforceable pursuant to its terms.

Section 14.04 Successors and Assigns and Binding Effect

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, personal
representative, successor, or assign of such Entity, including the Liquidating Trustee and all other
parties-in-interest in these Chapter 11 Cases such as Holders of Claims and Equity Interests and
the Liquidating Trust Beneficiaries.

Section 14.05 Revocation, Withdrawal or Non-Consummation

         The Plan Proponents reserve the right to revoke or withdraw the Plan at any time prior to
the Confirmation Date and to File subsequent plans. If the Plan Proponents revoke or withdraw
the Plan prior to the Confirmation Date, or if Confirmation or the Effective Date does not occur,
then (a) the Plan shall be null and void in all respects, (b) any settlement or compromise embodied
in the Plan (including the fixing or limiting to an amount certain any Claim or Class of Claims),
assumption or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan shall be deemed null and void, and
(c) nothing contained in the Plan, and no acts taken in preparation for consummation of the Plan,
shall (i) constitute or be deemed to constitute a waiver or release of (x) any Claims against, or any
Equity Interests in, the Debtors, or (y) any Avoidance Actions, litigation rights or other claims by
or against the Debtors, the Creditors’ Committee or any Entity, (ii) prejudice in any manner the
rights of the Debtors, the Creditors’ Committee, or any Entity in any further proceedings involving
the Debtors, or (iii) constitute an admission of any sort by the Debtors, the Creditors’ Committee,
or any other Entity.

Section 14.06 Plan Supplement

       The Plan Supplement shall be Filed with the Bankruptcy Court and posted on the Claims
Agent’s website at https://dm.epiq11.com/OGC (the “Website”) at least ten (10) days prior to the
Voting Deadline or by such later date as may be established by order of the Bankruptcy Court.
Upon such Filing and posting on the Website, all documents set forth in the Plan Supplement may
be accessed on the Website or inspected in the office of the Clerk of the Bankruptcy Court during
normal business hours. Holders of Claims or Equity Interests may also obtain a copy of any
document set forth in the Plan Supplement upon written request to the Debtors in accordance with
Section 14.08 of the Plan.

Section 14.07 Continued Confidentiality Obligations

       Notwithstanding any other provision of the Plan, all members of and advisors to the
Creditors’ Committee, any other holder of a Claim or Equity Interest and their respective
predecessors, successors and assigns shall continue to be obligated and bound by the terms of any
confidentiality agreement executed by them in connection with these Chapter 11 Cases or the


                                                -54-
             Case 18-19121-RBR         Doc 724      Filed 06/17/19     Page 59 of 61



Debtors, to the extent that such agreement, by its terms, may continue in effect after the
Confirmation Date for a period of one (1) year.

Section 14.08 Notices

       Any notice, request, or demand required or permitted to be made or provided under the
Plan shall be (a) in writing, (b) served by (i) certified mail, return receipt requested, (ii) hand
delivery, (iii) overnight delivery service, (iv) first class mail, or (v) facsimile transmission, and
(c) deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

               If to the Debtors:

                       Greenberg Traurig, P.A.
                       Attn: Paul J. Keenan Jr.
                              John R. Dodd
                       333 S.E. 2nd Avenue
                       Suite 4400
                       Miami, Florida 33131
                       Telephone: (305) 579-0500
                       Facsimile: (305) 579-0717

               If to the Creditors’ Committee:

                       Stichter, Riedel, Blain & Postler, P.A.
                       Attn: Russell M. Blain
                               Barbara A. Hart
                       110 East Madison St., Ste. 200
                       Tampa, FL 33602
                       Telephone: (813) 229-0144
                       Facsimile: (813) 229-1811

Section 14.09 Computation of Time

       In computing any period of time prescribed or allowed by the Plan, the provisions of
Rule 9006(a) of the Bankruptcy Rules shall apply.

Section 14.10 Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules), the laws of (a) the State of Florida shall govern the construction and
implementation of the Plan and (except as may be provided otherwise in any such agreements,
documents, or instruments) any agreements, documents, and instruments executed in connection
with the Plan and (b) the laws of the state of incorporation of the Debtors shall govern corporate
governance matters with respect to the Debtor; in each case without giving effect to the principles
of conflicts of law thereof.




                                                 -55-
             Case 18-19121-RBR          Doc 724      Filed 06/17/19      Page 60 of 61



Section 14.11 Exhibits

        All exhibits to the Plan and Disclosure Statement or the Plan Supplement are incorporated
into and are a part of this Plan as if set forth in full herein, and, to the extent not annexed hereto,
such exhibits shall be Filed with the Bankruptcy Court on or before the date of the Filing of the
Plan Supplement, and will then be posted on the Website. Upon such Filing and posting on the
Website, all exhibits may be accessed on the Website or inspected in the office of the Clerk of the
Bankruptcy Court during normal business hours. Holders of Claims or Equity Interests may also
obtain a copy of any exhibit upon written request to the Debtors in accordance with Section 14.08
of the Plan. To the extent any exhibit is inconsistent with the terms of the Plan, unless otherwise
ordered by the Bankruptcy Court, the non-exhibit portion of the Plan shall control.

Section 14.12 Conflicts

       To the extent any provision of the Disclosure Statement or any instrument, document or
agreement executed in connection with the Plan or any exhibits, schedules, appendices,
supplements or amendments to the foregoing conflicts with or is in any way inconsistent with the
terms of the Plan, the terms and provisions of the Plan shall govern and control. To the extent of
any inconsistency between the Plan and the Confirmation Order, the terms of the Confirmation
Order shall govern and control.

Section 14.13 Exemption

        Under Section 1145 of the Bankruptcy Code, the issuance of the Liquidating Trust Interests
and any other securities under this Plan shall be exempt from registration under the Securities Act
of 1933, as amended and all applicable state and local laws requiring registration of securities. If
the Liquidating Trustee determines, with the advice of counsel, that the Liquidating Trust is
required to comply with the registration and reporting requirements of the Securities and Exchange
Act of 1934, as amended, or the Investment Company Act of 1940, as amended, then the
Liquidating Trustee shall take any and all actions to comply with such reporting requirements and
file necessary periodic reports with the Securities and Exchange Commission.

Section 14.14 Substitution of the Liquidating Trust for the Debtors

         On the Effective Date, the Liquidating Trust shall be deemed to be substituted as the party
in lieu of the Debtors in all pending matters including (a) motions, contested matters and adversary
proceedings pending in the Bankruptcy Court, and (b) all matters pending in any courts, tribunals,
forums or administrative proceedings outside of the Bankruptcy Court without the need or
requirement for the Liquidating Trust to file motions or substitutions of parties and counsel.

                           [Remainder of Page Intentionally Left Blank]




                                                 -56-
           Case 18-19121-RBR          Doc 724    Filed 06/17/19    Page 61 of 61



Dated: June 17, 2019

1 GLOBAL CAPITAL LLC, as                          THE OFFICIAL COMMITTEE OF
Debtor and Debtor-in-Possession                   UNSECURED CREDITORS OF 1 GLOBAL
                                                  CAPITAL LLC AND 1 WEST CAPITAL
By: /s/ Bradley D. Sharp                          LLC
Name: Bradley D. Sharp
Its: Chief Restructuring Officer
                                                  By: /s/ Christopher Blackstone
                                                  Name: Christopher Blackstone
                                                  Its: Chairperson
1 WEST CAPITAL LLC, as
Debtor and Debtor-in-Possession
                                                  By: /s/ Charles Carpenter
By: /s/ Bradley D. Sharp                          Name: Charles Carpenter
Name: Bradley D. Sharp                            Its: Member
Its: Chief Restructuring Officer

                                                  By: /s/ Geoffrey Lipman
                                                  Name: Geoffrey Lipman
                                                  Its: Member


                                                  By: /s/ James A. Lochtefeld
                                                  Name: James A. Lochtefeld
                                                  Its: Member


                                                  By: /s/ Steven Ross Shelton
                                                  Name: Steven Ross Shelton
                                                  Its: Member


                                                  By: /s/ Khosrow Sohraby
                                                  Name: Khosrow Sohraby
                                                  Its: Member


                                                  By: /s/ Donald Stec
                                                  Name: Donald Stec
                                                  Its: Member




                       [Signature Page to Chapter 11 Plan of Liquidation]
